Exhibit 10.2

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT MARKED WITH [***]
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT, AS AMENDED.

 

 

Execution Version

ALLOS THERAPEUTICS, INC.

and

MUNDIPHARMA MEDICAL COMPANY

AMENDED AND RESTATED SUPPLY AGREEMENT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

 

Title

  

Page

 

1.

  DEFINITIONS      1   

2.

  TERM      10   

3.

  MANUFACTURE AND SUPPLY      10   

4.

  SUPPLY SHORTFALL; SUPPLY INTERRUPTION      22   

5.

  PRICE AND PAYMENT TERMS      23   

6.

  REGULATORY MATTERS      26   

7.

  INSURANCE      28   

8.

  INDEMNIFICATION      28   

9.

  REPRESENTATIONS AND WARRANTIES; COVENANTS      29   

10.

  TERMINATION      33   

11.

  CONFIDENTIALITY      34   

12.

  DISPUTE RESOLUTION      36   

13.

  INDEPENDENT CONTRACTOR      37   

14.

  MISCELLANEOUS      37   

Exhibit A – Bulk Product Specifications and API Specifications

Exhibit B – Technical Agreement

Exhibit C – Spreadsheet with Sample Calculation of Bulk Product Actual Direct
Cost or Bulk Product Anticipated Direct Cost



--------------------------------------------------------------------------------

AMENDED AND RESTATED SUPPLY AGREEMENT

THIS AMENDED AND RESTATED SUPPLY AGREEMENT (this “Agreement”), dated this 29th
day of May, 2013 (the “Amendment Effective Date”), is by and between Allos
Therapeutics, Inc., a Delaware corporation having a place of business at 11080
Circle Point Road, Suite 430, Westminster, Colorado 80020 (“Allos”), and
Mundipharma Medical Company, a partnership organized under the laws of Bermuda,
having a place of business at 14 Par-la-Ville Road, P.O. Box HM 2332, Hamilton
HM JX, Bermuda (“MMCO”).

RECITALS:

WHEREAS, Mundipharma International Corporation Limited, a Bermuda corporation
(“MICL”), and Allos have entered into a license, development and
commercialization agreement dated as of May 10, 2011, and amended and restated
of even date herewith, pursuant to which MICL has exclusive rights to develop
and commercialize certain pharmaceutical products (including the Product (as
defined below)) in the Licensed Territory (as defined below) (the “License
Agreement”);

WHEREAS, Allos has agreed to supply MMCO with Bulk Product (as defined below)
and API (as defined below), to enable the Bulk Product to be developed and the
resulting Product to be commercialized in the Licensed Territory and to enable
the API to be utilized in non-clinical studies, in each case in accordance with
the License Agreement; and

WHEREAS, MMCO and Allos entered into an agreement governing the supply
arrangement between them in respect of Bulk Product and API, providing, inter
alia, for forecasting, ordering, shipping and other matters, all as more fully
set forth herein, dated as of May 10, 2011, which the Parties now desire to
amend and restate, as set forth herein.

NOW, THEREFORE, the Parties agree as follows:

1. DEFINITIONS.

1.1 For purposes hereof, the following terms have the meanings set forth below:

“Acquiror” has the meaning set forth in Section 14.2.

“Adulterated” has the meaning set forth in the FD&C Act.

“Affiliate” means, with respect to either Party, any person, firm, trust,
corporation, partnership or other entity or combination thereof that directly or
indirectly controls, is controlled by or is under common control with such
Party; the term “control” (including, with correlative meaning, the terms
“controlled by” or “under common control with”) meaning direct or indirect
ownership of fifty percent (50%) or more, including ownership by trusts with
substantially the same beneficial interests, of the voting and equity rights of
such person, firm, trust, corporation, partnership or other entity or
combination thereof, or the power to direct the management of such person, firm,
trust, corporation, partnership or other entity or combination thereof.



--------------------------------------------------------------------------------

“Agreement” means this Supply Agreement, as it may be amended or modified from
time to time.

“Allos” has the meaning set forth in the first paragraph of this Agreement.

“Allos Indemnitees” has the meaning set forth in Section 8.2.

“Allos Manufacturing Know-How” means all Information that is necessary or useful
for the manufacture and quality testing of the Bulk Product in the Field and is
Controlled by Allos or its Affiliates as of the Effective Date or during the
Term; provided, the use of “Affiliate” in this definition shall exclude any
Third Party that becomes an Affiliate of Allos after the Effective Date due to a
Change of Control of Allos, except to the extent such Third Party’s Information
is Controlled by Allos (or its Acquiror) or any of its other Affiliates and is
necessary for the manufacture of, and is utilized by or on behalf of Allos in
respect of, the Bulk Product or the API in the Allos Territory or the Licensed
Territory.

“Allos Share” means sixty percent (60%).

“Allos Territory” means the U.S., Canada, the European Countries and Turkey and
(i) any country(ies) that is/are removed from the Licensed Territory and
transferred to Allos Territory in accordance with Section 6.6(b), and
(ii) Switzerland, upon the exercise by Allos of the Switzerland Option in
accordance with Section 14.17 of the License Agreement.

“Amendment Effective Date” has the meaning set forth in the preamble to this
Agreement.

“[***]” means [***], a Delaware corporation with its principal offices at [***].

“API” means [***]; provided, that any and all references to “API” hereunder
shall mean API for use in [***], and not API that is otherwise [***], unless the
context otherwise requires or unless otherwise noted.

“API Actual Direct Cost” means, with respect to API made in a particular
Calendar Year, the sum of (i) [***] and (ii) [***], in each case of (i) and
(ii) allocated [***], and (iii) [***].

“API Anticipated Direct Cost” means, with respect to API made in a particular
Calendar Year, the sum of (i) [***] and (ii) [***], in each case of (i) and
(ii) allocated [***], and (iii) [***].

“API Specifications” means those specifications for API set forth in Exhibit A
attached hereto as may be amended or supplemented from time to time in
accordance with Sections 6.1 and 6.2.

“API Supply Amendment” has the meaning set forth in Section 3.5(c).

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

2



--------------------------------------------------------------------------------

“Audited Party” has the meaning set forth in Section 5.5(b).

“Auditing Party” has the meaning set forth in Section 5.5(b).

“Bankruptcy Code” means, as applicable, the U.S. Bankruptcy Code, as amended
from time to time, and the rules and regulations and guidelines promulgated
thereunder or the bankruptcy laws of any Governmental Authority, as amended from
time to time, and the rules and regulations and guidelines promulgated
thereunder.

“[***]” means [***] corporation with its principal offices at [***].

“[***] Supply Agreement” means that certain clinical and commercial supply
agreement, entered into effective as of [***], between Allos and [***].

“Breaching Party” has the meaning set forth in Section 10.2.

“Bulk Product” means the pharmaceutical product that is (i) currently being sold
in the Allos Territory as Folotyn, which product contains volumes of [***] or
[***] of the API in its current formulation and at a concentration of [***], or
as subsequently changed, in accordance with the terms of this Agreement, to
comply with any Drug Approval in the Licensed Territory, and (ii) currently
utilized in clinical trials with [***],[***] or [***] of the API in its current
formulation and at a concentration of [***], in each case delivered in unlabeled
vials, in its current presentation.

“Bulk Product Actual Direct Cost” means, for each presentation of Bulk Product
for a particular Calendar Year, the sum of (i) [***], and (ii) [***], and
(iii) [***], in each case of (i)-(iii) [***], and (iv) [***].

“Bulk Product Anticipated Direct Cost” means, for each presentation of Bulk
Product for a particular Calendar Year, the sum of (i) [***], and (ii) [***],
and (iii) [***], in each case of (i)-(iii) allocated [***], and (iv) [***].

“Bulk Product Specifications” means those specifications for Bulk Product set
forth in Exhibit A attached hereto as may be amended or supplemented from time
to time in accordance with Sections 6.1 and 6.2.

“Calendar Quarter” means each of the three month periods ending
March 31st, June 30th, September 30th and December 31st.

“Calendar Year” means the 12 month period from January 1st through
December 31st.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

3



--------------------------------------------------------------------------------

“Change of Control” means, with respect to either Party, (i) the sale of all or
substantially all of such Party’s assets or business relating to this Agreement;
(ii) a merger, consolidation, share exchange or other similar transaction
involving such Party and any Third Party which results in the holders of the
outstanding voting securities of such Party immediately prior to such merger,
consolidation, share exchange or other similar transaction ceasing to hold more
than fifty percent (50%) of the combined voting power of the surviving,
purchasing or continuing entity immediately after such merger, consolidation,
share exchange or other similar transaction, or (iii) the acquisition by a
person or entity, or group of persons or entities acting in concert, of more
than fifty percent (50%) of the outstanding voting equity securities of such
Party; in all cases of clauses (i)-(iii), where such transaction is to be
entered into with any person or group of persons other than the other Party or
its Affiliates.

“Claims” has the meaning set forth in Section 8.1.

“CMC Information” means Information related to the chemistry, manufacturing and
controls of the Bulk Product, as specified by the FDA, EMA and other applicable
Regulatory Authorities.

“Confidential Information” of a Party means any and all Information of such
Party or its Affiliates that is disclosed by such Party or its Affiliates to the
other Party or its Affiliates under this Agreement, whether in oral, written,
graphic, or electronic form.

“Consent” means the consent and agreement among Allos, the PDX Licensor (as
defined in the License Agreement) and MICL, dated of the Effective Date.

“Contracting Party” has the meaning set forth in Section 3.12(b)(i).

“Control” means, with respect to any material, Information, or intellectual
property right, that a Party (a) owns or (b) has a license (other than a license
granted to such Party under this Agreement) to such material, Information, or
intellectual property right, and in each case, has the ability to grant to the
other Party access, a license or a sublicense (as applicable) to the foregoing
on the terms and conditions set forth in this Agreement without violating the
terms of any then-existing agreement or other arrangement with any Third Party.

“Default Notice” has the meaning set forth in Section 10.2.

“Drug Approval” means an approval granted by the appropriate Regulatory
Authority to market the Product in the Field in any particular jurisdiction in
the Licensed Territory.

“Effective Date” means May 10, 2011.

“EMA” means the European Medicines Agency or any successor entity.

“European Countries” means Austria, Belgium, Bulgaria, Croatia, Cyprus, the
Czech Republic, Denmark, Estonia, Finland, France, Germany, Greece, Hungary,
Iceland, Ireland, Italy, Latvia, Liechtenstein, Lithuania, Luxembourg,
Macedonia, Malta, Monaco, Montenegro, the Netherlands, Norway, Poland, Portugal,
Romania, Serbia, Slovakia, Slovenia, Spain, Sweden and the United Kingdom.

“Excess Orders” has the meaning set forth in Section 3.4(d).

 

4



--------------------------------------------------------------------------------

“Executive Officers” means the Chief Executive Officer of Allos and the Regional
Director, Europe of Mundipharma International Limited, an Affiliate of MMCO (or
their designees).

“FD&C Act” means the U.S. Federal Food, Drug and Cosmetic Act, as amended.

“FDA” means the U.S. Food and Drug Administration or any successor entity.

“[***]” means [***], a corporation [***], with its principal offices at [***].

“Field” means the diagnosis or treatment of [***].

“Firm Order” means a written irrevocable firm purchase order for Bulk Product or
API, which order must include a delivery schedule specifying the delivery date
for the Bulk Product or API ordered and must be submitted and accepted in
accordance with Sections 3.4(a), (b) and (c) or 3.5(a) and (b), respectively.

“First Commercial Sale” means, with respect to a particular Product, the first
sale to a Third Party of such Product in a given regulatory jurisdiction in the
Licensed Territory after Drug Approval has been obtained in such jurisdiction.

“First Confidentiality Agreement” means the confidentiality agreement between
Allos and MICL dated [***].

“GMPs” means the standards relating to the then-current Good Manufacturing
Practices for fine chemicals, API, intermediates, bulk products or finished
pharmaceutical products set forth (i) in 21 U.S.C. 351(a)(2)(B), in U.S. FDA
regulations at 21 C.F.R. Parts 210 and 211 and in The Rules Governing Medicinal
Products in the European Community, Volume IV, Good Manufacturing Practice for
Medicinal Products, each as may be amended from time to time, (ii) in ICH
Guidelines relating to the manufacture of API and finished pharmaceuticals as
may be amended from time to time, or (iii) applicable Laws promulgated by any
Governmental Authority having jurisdiction over the manufacture of compounds or
products or any components of either of the foregoing in the countries in which
the Bulk Product or API, as applicable, will be used or sold.

“Governmental Authority” means any multi-national, federal, state, local,
municipal, provincial or other governmental authority of any nature (including
any governmental division, prefecture, subdivision, department, agency, bureau,
branch, office, commission, council, court or other tribunal).

“ICH” means the International Conference on Harmonization of Technical
Requirements for Registration of Pharmaceuticals for Human Use.

“ICH Guidelines” means the guidelines of the ICH.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

5



--------------------------------------------------------------------------------

“Indemnified Party” has the meaning set forth in Section 8.3.

“Indemnifying Party” has the meaning set forth in Section 8.3.

“Indication” means any disease or condition that can be diagnosed or treated.

“Information” means any data, results, technology, business or financial
information or information of any type whatsoever, in any tangible or intangible
form, including know-how, trade secrets, practices, techniques, methods,
processes, inventions, developments, specifications, formulations, formulae,
materials or compositions of matter of any type or kind (patentable or
otherwise), software, algorithms, marketing reports, expertise, technology, test
data (including pharmacological, biological, chemical, biochemical, clinical
test data and data resulting from non-clinical studies), CMC information,
stability data and other study data and procedures.

“JAMS Rules” has the meaning set forth in Section 12.1.

“Joint Manufacturing Committee” or “JMC” has the meaning set forth in
Section 3.2(a).

“Joint Manufacturing Costs” means all costs, including out-of-pocket costs,
reasonably incurred by or on behalf of either Party (excluding internal costs)
after the Effective Date, under Sections 3.12(b)(i), 3.14, 5.2 and 6.2.

“Joint Product Committee” or “JPC” has the meaning set forth in the License
Agreement.

“Knowledge” means, with respect to the Party to which such term is attributed,
(i) the actual knowledge of: (a) for Allos, [***]; and (b) for MMCO, the
following executives of MMCO or its Affiliates: [***], or (ii) the knowledge
that any of the foregoing individuals reasonably should have gained through
operating in the ordinary course of business with a level of efforts and
resources consistent with the business practices of a similarly sized company
with a similarly sized infrastructure to support and carry out its operations.

“Laws” means all laws, statutes, rules, regulations, ordinances and other
pronouncements having the effect of law of any federal, national, multinational,
state, provincial, county, city or other political subdivision, domestic or
foreign.

“License Agreement” has the meaning set forth in the recitals.

“Licensed Territory” means all countries of the world excluding those in the
Allos Territory.

“MICL” has the meaning set forth in the recitals.

“Misbranded” has the meaning set forth in the FD&C Act.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

6



--------------------------------------------------------------------------------

“MMCO” has the meaning set forth in the first paragraph of this Agreement.

“MMCO Indemnitees” has the meaning set forth in Section 8.1.

“MMCO Share” means forty percent (40%).

“Non-Breaching Party” has the meaning set forth in Section 10.2.

“Non-Governmental Authority” means any public body (including the National
Institute of Clinical Excellence and the Scottish Medicines Consortium in the
UK; the Institute for Quality and Efficiency in Healthcare in Germany; the
Technical Scientific Commission in Italy; the Directorate of Pharmacy and
Healthcare Products in Spain; and the National Union of Health Insurance Funds
and the National Authority of Health in France) or non-Governmental Authority
(including “Sick Funds” in Germany) with the authority to control, approve,
recommend or otherwise determine pricing and reimbursement of pharmaceutical
products, including those with authority to enter into risk sharing schemes
and/or to impose retroactive price reductions, discounts, or rebates.

“Packaging” means all labels, labeling, inserts, containers, including cartons,
shipping cases and other like matter used in packaging or accompanying the Bulk
Product, including sample packaging.

“Party” means Allos or MMCO and, when used in the plural, means Allos and MMCO.

“Permits” has the meaning set forth in Section 9.4(c).

“Person” means an individual, corporation, limited liability company,
partnership, Regulatory Authority or other entity.

“Pharmacovigilance Agreements” means the written pharmacovigilance agreements
entered into by Allos and MICL, dated as of [***], and [***], respectively, and
as may be amended from time to time, pursuant to which the parties defined and
finalized the actions that the parties shall employ with respect to the Product
to protect patients and promote their well-being. The Parties agree to amend and
restate the Pharmacovigilance Agreements within [***] of the Amendment Effective
Date in order to align them with the provisions of this Agreement and the
License Agreement.

“Pricing Approval” means the governmental approval, agreement, determination or
decision establishing prices for the Product that can be charged in regulatory
jurisdictions where the applicable Governmental Authorities approve or determine
the price of pharmaceutical products.

“Product” means the Bulk Product in its finished packing presentation for sale
in the Licensed Territory.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

7



--------------------------------------------------------------------------------

“Raw Materials” means all bulk pharmaceutical ingredients (active and inactive)
and other related items necessary or used in Allos’, [***],[***],[***] or Third
Party Contractors’ manufacture and supply of the Bulk Product or API in
accordance herewith.

“Recall Procedures” means the Product and Bulk Product recall procedures set
forth in the Technical Agreement.

“Regulatory Approval” means (i) Drug Approval and all other approvals necessary
for the commercial sale of the Product in a given country or regulatory
jurisdiction; (ii) Pricing Approval (but only in those countries or regulatory
jurisdictions where Pricing Approval is required by applicable Law for
commercial sale); and (iii) Reimbursement Approval, but only in those countries
or regulatory jurisdictions where Reimbursement Approval is required for the
price paid for the Product to be reimbursed by a Governmental Authority or a
Non-Governmental Authority with the authority to approve reimbursement.

“Regulatory Authority” means, in a particular country or jurisdiction, any
applicable Governmental Authority or Non-Governmental Authority involved in
granting Regulatory Approval in such country or jurisdiction.

“Reimbursement Approval” means the approval, agreement, determination or
decision recommending or approving the Product for use and/or establishing the
prices for the Product that can be reimbursed in regulatory jurisdictions where
the applicable Governmental Authority or Non-Governmental Authority approves,
determines or recommends the reimbursement or use of pharmaceutical products.

“Second Confidentiality Agreement” means the confidentiality agreement between
Allos and Mundipharma Pharmaceuticals Inc. dated [***].

“Shelf Life Schedule” has the meaning set forth in Section 3.3(d).

“Specifications” means, collectively, the API Specifications and the Bulk
Product Specifications.

“Sublicensee” means a Third Party to which MICL grants a sublicense of the
rights granted to MICL under the License Agreement.

“Supply Interruption” has the meaning set forth in Section 4.2.

“Technical Agreement” means the agreement entered into by the Parties as of
[***], and appended hereto as Exhibit B, as may be amended by the Parties from
time to time. The Parties agree to amend and restate the Technical Agreement
within [***] of the Amendment Effective Date in order to align it with the
provisions of this Agreement and the License Agreement.

“Term” has the meaning set forth in Section 2.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

8



--------------------------------------------------------------------------------

“Testing Laboratory” means [***], or such other independent testing facility
approved in the appropriate jurisdiction in the Licensed Territory as may be
agreed by the Parties through the JMC.

“Third Party” means any entity other than Allos or MMCO or an Affiliate of
either of them.

“Third Party Contractor” has the meaning set forth in Section 3.12(b).

“Transfer Price” means, with respect to a particular Calendar Year, the price
established by Allos for Bulk Product or API in accordance with Section 5.3(a).

“Year-End Actual Direct Cost” means, with respect to a particular Calendar Year,
the price established by Allos for Bulk Product or API in accordance with
Section 5.3(b).

1.2 In the event an ambiguity or a question of intent or interpretation arises,
this Agreement will be construed as if drafted jointly by the Parties and no
presumption or burden of proof will arise favoring or disfavoring either Party
by virtue of the authorship of any provisions of this Agreement. The language in
this Agreement is to be construed in all cases according to its fair meaning.
The definitions of the terms herein apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun will
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” will be deemed to be followed by the
phrase “without limitation.” Unless the context requires otherwise, (i) any
definition of or reference to any agreement, instrument or other document herein
will be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or therein); (ii) any reference to any applicable Laws herein will be construed
as referring to such applicable Laws as from time to time enacted, repealed or
amended; (iii) any reference herein to any person will be construed to include
the person’s successors and permitted assigns; (iv) the words “herein”, “hereof”
and “hereunder”, and words of similar import, will be construed to refer to this
Agreement in its entirety and not to any particular provision hereof; (v) any
reference herein to the words “mutually agree” or “mutual written agreement”
will not impose any obligation on either Party to agree to any terms relating
thereto or to engage in discussions relating to such terms except as such Party
may determine in such Party’s sole discretion; (vi) all references herein to
Sections or Exhibits will be construed to refer to Sections and Exhibits to this
Agreement; (vii) the word “days” means calendar days unless otherwise specified;
(viii) except as otherwise expressly provided herein all references to “€” or
“euros” refer to the lawful money of most of the European Countries; and
(ix) the words “copy” and “copies” and words of similar import when used in this
Agreement include, to the extent available, electronic copies, files or
databases containing the information, files, items, documents or materials to
which such words apply. The headings of each Article and Section in this
Agreement have been inserted for convenience of reference only and are not
intended to limit or expand on the meaning of the language contained in the
particular Article or Section.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

9



--------------------------------------------------------------------------------

2. TERM. This Agreement will commence on the Effective Date and, unless sooner
terminated as set forth in this Agreement, will continue until the expiration or
termination of the License Agreement (the “Term”).

3. MANUFACTURE AND SUPPLY.

3.1 Manufacture and Supply Obligations. Allos or its designee will manufacture,
test and supply MMCO’s orders for the Bulk Product and API, in accordance with
the terms hereof.

3.2 Joint Manufacturing Committee.

(a) Formation and Role. The Parties have established a joint manufacturing
committee (the “Joint Manufacturing Committee” or “JMC”) for the coordination
and oversight of certain of the Parties’ activities under this Agreement. The
role of the JMC shall be to:

(i) coordinate forecasting, ordering and other supply-related logistics;

(ii) discuss supply-related issues, including shortfalls and quality issues;

(iii) no later than six months prior to the First Commercial Sale in any country
in the Licensed Territory, devise, agree upon and begin implementing a strategy
for requirements of safety supplies of necessary Raw Materials and/or other
materials to be utilized in the manufacture of Bulk Product, which strategy will
be reviewed on an annual basis;

(iv) discuss supply-related issues regarding other forms of drug substance or
finished product (if any) being pursued jointly by Allos and MMCO or by MMCO
independently;

(v) discuss and coordinate manufacturing-related complaints, recalls and any
other supply related issues;

(vi) review and discuss proposals to engage, qualify and maintain Third Party
Contractors;

(vii) discuss the content and scope of any quality audit undertaken, or to be
undertaken, by Allos as it relates to its Third Party manufacturers;

(viii) review and agree on Allos’ budget amounts (including agreeing on the
applicable FTE rates) for performing the technical assistance contemplated under
Section 3.14;

 

10



--------------------------------------------------------------------------------

(ix) discuss whether Allos can meet the combined MMCO and Allos requirements for
Bulk Product (including by increasing batch sizes and/or capacity or through
additional sources) when (A) MMCO’s rolling good faith forecast for required
quantities of Bulk Product for the Licensed Territory together with Allos’
rolling good faith forecast for required quantities of Bulk Product for the
Allos Territory equals or exceeds, in the aggregate, three batches (when
converted to batch quantities and based on [***] then current batch size) for a
four Calendar Quarter period, as contemplated under Section 3.3(c); or
(B) MMCO’s rolling good faith forecast for required quantities of Bulk Product
for the Licensed Territory together with Allos’ good faith rolling forecast for
required quantities of Bulk Product for the Allos Territory equals or exceeds,
in the aggregate, two batches (when converted to batch quantities and based on
[***] then current batch size) for any Calendar Quarter, as contemplated under
Section 3.3(c); and

(x) perform such other functions as may be appropriate to further the purposes
of this Agreement, with respect to the manufacture of the Bulk Product or API,
as directed by the JPC.

The JMC shall have only the powers expressly assigned to it in this Section 3.2
and elsewhere in this Agreement. The JMC shall have no power to interpret,
amend, modify, or waive compliance with this Agreement.

(b) Members. Each Party shall initially appoint three representatives to the
JMC, each of whom will be an officer or employee of such Party having sufficient
seniority within the applicable Party to make decisions arising within the scope
of the JMC’s responsibilities. The JMC may change its size from time to time by
mutual consent of its members and each Party may replace its representatives at
any time upon written notice to the other Party. In the event a JMC
representative from either Party is unable to attend or participate in a meeting
of the JMC, the Party who designated such representative may designate an
appropriately qualified substitute representative for the meeting, in its sole
discretion. The JMC shall have a chairperson, who shall be elected, on an annual
basis, alternatively by Allos or MMCO. The initial chairperson shall be selected
by Allos. The role of the chairperson shall be to convene and preside at all
meetings of the JMC and to ensure the preparation of meeting minutes, but the
chairperson shall have no additional powers or rights beyond those held by other
JMC representatives.

(c) Meetings. The JMC shall meet at least twice per Calendar Year during the
Term unless the Parties mutually agree in writing to a different frequency for
such meetings. Either Party may also call a special meeting of the JMC (by
videoconference or teleconference) upon at least [***] prior written notice to
the other Party in the event such Party reasonably believes that a significant
matter must be addressed prior to the next regularly scheduled meeting, and such
Party shall provide the JMC no later than [***] prior to the special meeting
with materials reasonably adequate to enable an informed decision to be made by
its members. The JMC may meet in person, by videoconference or by
teleconference. Each Party shall be responsible for its own expenses relating to
such meetings. As appropriate, other employee representatives or agents of the
Parties may attend JMC meetings as non-voting observers and/or presenters. The
chairperson of the JMC shall be responsible for preparing reasonably detailed
written minutes of all JMC meetings that reflect, without limitation, all
material decisions made

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

11



--------------------------------------------------------------------------------

at such meetings. The JMC chairperson shall send draft meeting minutes to each
member of the JMC for review and approval within 10 business days after each JMC
meeting. Such minutes shall be deemed approved unless one or more members of the
JMC objects to the accuracy of such minutes within 10 business days of receipt.

(d) Decision Making. Actions to be taken by the JMC shall be taken only
following unanimous vote, with each Party having one vote representing the views
of its members. If the JMC fails to reach unanimous agreement on a matter before
it for decision for a period in excess of [***] from the date first presented to
the JMC in writing, then either Party may submit the dispute for resolution
pursuant to Section 12.2.

3.3 Forecasts; Excess Orders; Capacity.

(a) At least [***] prior to the first delivery date for Bulk Products hereunder,
and at least [***] before the end of each Calendar Quarter thereafter, MMCO will
provide Allos with a rolling forecast of MMCO’s best, good faith estimate of the
quantities of Bulk Product to be ordered by MMCO from Allos for the next four
Calendar Quarters to meet its and its Affiliates’ and Sublicensees’ reasonably
anticipated requirement for Bulk Product, with the forecast for the first
Calendar Quarter in the first forecast accounting for the remainder of the
Calendar Quarter during which the first delivery takes place.

(b) Each forecast contemplated in subsection (a) above, will include a separate
section for Bulk Product for clinical use and Bulk Product for commercial use
and, within each section, will specify the quantity for each presentation (e.g.,
quantity of [***] or [***] volumes for commercial use and quantity of
[***],[***] or [***] volumes for clinical use). Allos will include such
forecasted amount in the forecasts it submits to its Third Party manufacturer(s)
of Bulk Product.

(c) The first Calendar Quarter of each forecast shall be binding, shall not be
greater than [***] of the amount previously forecasted for such Calendar Quarter
(when it was the second Calendar Quarter in the forecast) or less than [***] of
the amount previously forecasted for such Calendar Quarter (when it was the
second Calendar Quarter in the forecast), and shall constitute a binding
obligation: (i) for MMCO to place orders for, in the aggregate with respect to
such Calendar Quarter, quantities of Bulk Product equal to such forecasted
quantity for such first Calendar Quarter; and (ii) for Allos to accept orders
for, in the aggregate with respect to such Calendar Quarter, such forecasted
quantity of Bulk Product for such Calendar Quarter, provided that if MMCO’s
rolling good faith forecast for required quantities of Bulk Product for the
Licensed Territory for the next [***] Calendar Quarters together with Allos’
good faith rolling forecast for required quantities of Bulk Product for the
Allos Territory for the next [***] Calendar Quarters equals or exceeds, in the
aggregate, [***] batches (when converted to batch quantities and based on [***]
then current batch size) or if MMCO’s rolling good faith forecast for required
quantities of Bulk Product for the Licensed Territory for any Calendar

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

12



--------------------------------------------------------------------------------

Quarter together with Allos’ good faith rolling forecast for required quantities
of Bulk Product for the Allos Territory for such Calendar Quarter equals or
exceeds, in the aggregate, [***] batches (when converted to batch quantities and
based on [***] then current batch size), then the following shall apply:

(i) Allos shall promptly notify MMCO that the aggregated rolling forecasts for
Allos’ and MMCO’s required quantities of Bulk Product for the next [***]
Calendar Quarters equals or exceeds, in the aggregate, [***] batches (when
converted to batch quantities and based on [***] then current batch size) or
that MMCO’s rolling good faith forecast for required quantities of Bulk Product
for the Licensed Territory for any Calendar Quarter together with Allos’ good
faith rolling forecast for required quantities of Bulk Product for the Allos
Territory for such Calendar Quarter equals or exceeds, in the aggregate, [***]
batches (when converted to batch quantities and based on [***] then current
batch size). Within [***] of receipt of MMCO’s rolling forecast, the JMC shall
meet and discuss how the Parties will continue to obtain Bulk Product for their
respective territories without interruption, and Allos shall discuss with [***]
its willingness to scale up the size of its batches or to otherwise increase
capacity, and the costs and time involved, in order to meet the Parties’
combined anticipated requirements for Bulk Product. The JMC shall also consider
whether an additional Third Party manufacturer of Bulk Product needs to be
engaged and, if they decide an additional Third Party manufacturer should be
engaged, the Parties shall proceed in accordance with Section 3.12.

(ii) Notwithstanding the outcome of such aforementioned meeting and activities
of the JMC, if [***] rejects any purchase order for Bulk Product in respect of a
Calendar Quarter placed by Allos, and such rejection is because fulfillment of
such purchase order would require [***] to supply Bulk Product in excess of
[***] batches for such Calendar Quarter and/or would require [***] to supply
Bulk Product in excess of [***] batches for the applicable four Calendar
Quarters, Allos may reject the corresponding purchase order placed by MMCO in
respect of such Calendar Quarter, provided that Allos shall:

(A) provide to MMCO written confirmation from [***] of the rejection of Allos’
order and the quantities of Bulk Product (if any) that [***] is willing and able
to supply for such Calendar Quarter in respect of all orders for Bulk Product
for MMCO and Allos;

(B) provide to MMCO written confirmation of the quantities of Bulk Product that
Allos is able to supply to MMCO for such Calendar Quarter, from safety supplies
held by Allos pursuant to Section 3.3(d) or excess inventory of Bulk Product
that was not ordered by Allos for its own supply or the supply of its licensee
in the Allos Territory, in order that MMCO can submit a replacement order for
the quantity that Allos has indicated it can supply; and

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

13



--------------------------------------------------------------------------------

(C) cooperate with MMCO to find an additional Third Party manufacturer of Bulk
Product and if Allos does not supply pursuant to Section 3.3(c)(ii)(B) the
quantity originally ordered by MMCO (when combined with MMCO’s share of any
amount that [***] specified pursuant to Section 3.3(c)(ii)(A) that it was
willing and able to supply) and if Bulk Product is available from an additional
Third Party Contractor jointly funded by the Parties pursuant to
Section 3.12(b)(i), the quantity of Bulk Product that is supplied by such
additional Third Party Contractor shall, for the remainder of the period during
which [***] is unable or unwilling to supply Bulk Product, be allocated on a
Calendar Quarter by Calendar Quarter basis between MMCO (for the Licensed
Territory) and Allos (for the Allos Territory) based upon the volume ratio of
units of Bulk Product ordered by Allos from [***] and such additional Third
Party Contractor for such Calendar Quarter for MMCO (for the Licensed Territory)
and units of Bulk Product ordered by Allos from [***] and such additional Third
Party Contractor for such Calendar Quarter for itself and its licensee in the
Allos Territory.

(iii) If Allos rejects, in accordance with Section 3.3(c)(ii), a purchase order
placed by MMCO and Allos fails to deliver to MMCO, by the delivery date
specified in such purchase order for Bulk Product, the quantities of Bulk
Product set forth in such purchase order, then the Minimum Quantity obligation
set forth in Section 3.4(e) shall not apply until Allos resumes delivery of Bulk
Product.

Such binding obligation may be amended only by the written agreement of both
MMCO and Allos, or by MMCO at its discretion in the event of a supply shortfall
as set forth in Section 4.1, provided that MMCO will pay any fees or other
penalties incurred by Allos and payable to its Third Party manufacturer in
connection with such amendment to the corresponding obligation. The second
Calendar Quarter of each forecast will establish minimum and maximum quantities
for such Calendar Quarter in the next forecast (when such Calendar Quarter will
be the first Calendar Quarter in the forecast). MMCO’s next forecast for such
Calendar Quarter (when such Calendar Quarter will be the first Calendar Quarter
in the forecast) shall not be greater than [***] of the amount previously
forecasted or less than [***] of the amount previously forecasted. The forecast
for the third and fourth Calendar Quarters of each forecast shall be MMCO’s good
faith estimate provided to Allos for planning purposes only, with no obligation
on either Party to order or supply or to reserve manufacturing capacity or Raw
Materials for, the forecasted amount for such Calendar Quarters. Notwithstanding
the foregoing, during the first four Calendar Quarters after the First
Commercial Sale, forecasts will not be binding and MMCO may revise its forecasts
based upon market conditions. Allos will use commercially reasonable efforts to
fulfill such forecasted orders.

(d) Allos or its Third Party manufacturers will maintain, at no charge to MMCO,
a safety supply of [***] units in the aggregate of Bulk Product for the
countries where Regulatory Approval for the Product has been obtained. Such
supply of Bulk Product shall have a shelf life as required by the Regulatory
Authorities in the country where such product is to be

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

14



--------------------------------------------------------------------------------

supplied; provided, that the shelf life of Bulk Product shall not be required to
exceed [***]. Mundipharma shall provide a schedule setting forth the Bulk
Product shelf life required by Regulatory Authorities in different countries
(the “Shelf Life Schedule”) within [***] of the Amendment Effective Date, which
shall be incorporated into this Agreement through a side letter agreement
between the Parties. If Allos uses any of the quantities of Bulk Product that it
was maintaining pursuant to this Section 3.3(d) to accept or fill an order
placed by MMCO because Allos’ Third Party manufacturer did not deliver the
amount ordered by Allos by the delivery date specified in Allos’ order, then
Allos will use commercially reasonable efforts to replenish (to the extent
necessary to comply with the first sentence of this Section 3.3(d)) such
quantities of Bulk Product within [***].

3.4 Bulk Product Purchase Orders; Firm Orders; Requirements.

(a) MMCO shall provide to Allos written purchase orders, each of which shall
specify (i) the quantity of Bulk Product ordered for each presentation, which
quantity shall be the same as the quantity specified in the binding forecast
submitted in accordance with Section 3.3, and (ii) the requested delivery date
for such order, which shall be no less than [***] after the date of such
purchase order. Each order by MMCO for Bulk Product shall be (i) from the
Amendment Effective Date until the [***], for at least [***] of Bulk Product,
and (ii) after the [***], for at least [***] of Bulk Product.

(b) Allos shall include the quantities specified by MMCO pursuant to subsection
(a) above, in the purchase orders Allos submits to its Third Party manufacturers
of Bulk Product.

(c) Allos will promptly (but in no case more than [***] after its receipt of a
purchase order placed pursuant to this Section 3.4), acknowledge in writing its
receipt of such Bulk Product purchase order. Within [***] after such
acknowledgment of receipt, Allos must confirm in writing either (i) its
acceptance of such Bulk Product purchase order, whereupon it shall become a Firm
Order, (ii) its acceptance of such Bulk Product purchase order but specifying an
alternative delivery date that is no later than [***] after the date requested
by MMCO in such Bulk Product purchase order, whereupon it shall become a Firm
Order, or (iii) its rejection of such Bulk Product purchase order, provided,
however, that Allos may only reject Bulk Product purchase orders that either
fail to adhere to the forecast variance agreed to under Section 3.3(c) or are
rejected by [***] in accordance with, and as more fully described under,
Section 3.3(c). If no such order confirmation is received by MMCO within [***]
after Allos’ receipt of such purchase order, then Allos shall have been deemed
to have accepted such purchase order, whereupon it shall become a Firm Order.
Any purchase orders for Bulk Product submitted by MMCO shall reference this
Agreement and shall be governed exclusively by the terms contained herein. If
there is any inconsistency or conflict between the terms and conditions of this
Agreement and any provisions in any Bulk Product purchase order, invoice or
similar document furnished by MMCO or Allos to the other Party, the terms and
conditions of this Agreement shall control except for matters of quality, in
which case the Technical Agreement shall control.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

15



--------------------------------------------------------------------------------

(d) In addition to the foregoing, if MMCO, in any Calendar Quarter, submits Bulk
Product purchase orders in excess of [***] of the applicable binding forecast
for the Bulk Product in such Calendar Quarter (“Excess Orders”), Allos will use
commercially reasonable efforts to fill the excess portion of such Excess Orders
as promptly as practicable, but will not be in breach hereof if, notwithstanding
such efforts, it will be unable to fill such excess portion. For clarity, Allos
shall not have any obligation to incur any fees or other penalties to fill the
excess portion of such Excess Orders or to supply to MMCO any quantities of Bulk
Product that Allos had forecasted, ordered or obtained for its own account or
the account of another licensee in the Allos Territory. If Allos would incur
fees to fill the excess portion of such Excess Orders, it shall bring this to
MMCO’s attention and if MMCO agrees to reimburse Allos for such fees, then Allos
shall fill such excess portion unless it would otherwise not be commercially
reasonable to do so.

(e) For so long as the [***] Supply Agreement is in full force and effect, MMCO
shall purchase from Allos a minimum of [***] of the requirements of MMCO and its
Affiliates and their Sublicensees for Bulk Product for each Calendar Year (the
“Minimum Quantity”); provided that, in the event that there is a supply
shortfall under Section 4.1(a), such Minimum Quantity shall have no further
effect and MMCO shall not be obligated to purchase any Minimum Quantity from
Allos until such shortfall is cured. In the event that MMCO’s orders and
purchases hereunder are less than the Minimum Quantity in any Calendar Year, at
the end of such Calendar Year, other than due to a supply shortfall under
Section 4.1(a), MMCO shall have up to [***] to remedy the deficiency through the
purchase of additional Bulk Product. In the event that a deficiency still exists
after such [***] period, other than due to a supply shortfall under
Section 4.1(a), MMCO will pay to Allos an amount equal to the cost of Bulk
Product purchased by Allos from its Third Party manufacturer to avoid the
penalty payment associated with Allos’ failure to meet its Minimum Quantity (as
defined in the [***] Supply Agreement) obligations under the [***] Supply
Agreement. Within [***] of the end of each Calendar Year, MMCO shall provide to
Allos a report, certified by its Chief Financial Officer, of the amount of Bulk
Product and API purchased by MMCO in such Calendar Year from all sources, and
the amount purchased from Allos or its designee.

(f) All orders placed by MMCO pursuant to this Section 3.4 will be sent by MMCO
to Allos via courier, e-mail or facsimile, to the address, email address or
facsimile number supplied by Allos.

3.5 API Purchase Orders; Firm Orders; Requirements.

(a) If MMCO desires to purchase from Allos API to be used by MMCO or its
Affiliates for non-clinical use, it will submit a purchase order to Allos upon
terms to be mutually agreed by the Parties (including delivery amounts, delivery
dates and acceptance and cancellation of purchase orders), provided that the
cost for such API ordered by MMCO shall be equal to Allos’ Year-End Actual
Direct Cost. Any API purchase orders submitted by MMCO shall reference this
Agreement and shall be governed exclusively as between this Agreement and the
applicable API purchase order by the terms contained herein. If there is any
inconsistency or

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

16



--------------------------------------------------------------------------------

conflict between the terms and conditions of this Agreement and any provisions
in any API purchase order, invoice or similar document furnished by MMCO or
Allos to the other Party, the terms and conditions of this Agreement shall
control except for matters of quality, in which case the Technical Agreement
shall control.

(b) If MMCO desires to purchase from Allos API to be used by MMCO or its
Affiliates or Third Party manufacturer in the manufacture of Bulk Product for
use in the Licensed Territory pursuant to its license under Section 2.1(c) of
the License Agreement, then MMCO and Allos shall amend this Agreement in good
faith in order to enable Allos to supply MMCO and its Affiliates and their
Sublicensees with API for such use in manufacturing Bulk Product (such amendment
the “API Supply Amendment”). The API Supply Amendment shall include terms and
conditions covering all aspects of such supply including forecasting, ordering,
acceptance, rejection and price for such API ordered by MMCO, which shall be
equal to Allos’ Year-End Actual Direct Cost.

3.6 Batch Samples. As more specifically set forth in the Technical Agreement,
Allos will retain or cause to be retained a sample of each batch tested for at
least the shelf life of the applicable Bulk Product plus one year, or such
longer period as may be required by the Bulk Product Specifications or GMPs,
provided that MMCO informs Allos in writing of any applicable retention
requirement of an applicable Regulatory Authority in the Licensed Territory that
exceeds the period required by the Bulk Product Specifications and Allos will
use commercially reasonable efforts to retain or cause to be retained samples
for such longer period.

3.7 Order Storage. MMCO may request that Allos store Bulk Product ordered by
MMCO for up to [***] after the delivery date by providing Allos with at least
[***] written notice prior to the delivery date of such Bulk Product purchase
order in accordance with Section 3.4 with no additional payment obligations.
Allos will use commercially reasonable efforts to comply with MMCO’s requests
under this Section 3.7. For clarity, such compliance will not change the
delivery date for such Bulk Product, the shelf life of such Bulk Product on such
delivery date pursuant to Section 3.8(a), or the timing for MMCO’s acceptance of
such Bulk Product pursuant to Section 3.11 or the timing of payment for such
Bulk Product pursuant to Section 5.4.

3.8 Delivery.

(a) Allos will use commercially reasonable efforts to deliver the Bulk Product
ordered by MMCO in accordance with the quantities and delivery dates specified
in the applicable Firm Order. Notwithstanding the foregoing provisions of this
Section 3.8(a), Bulk Product (i) in the [***] configuration for clinical use,
(ii) in the [***] configuration for clinical use, and (iii) for commercial use
(whether in the [***] configuration), will each have a shelf life from the
delivery date of the Bulk Product (as specified in the Firm Order for such Bulk
Product) as required by the Regulatory Authorities in the country where such
Bulk Product is to be supplied, as set forth in the Shelf Life Schedule;
provided, that the shelf life of such Bulk Product shall not be required to
exceed [***].

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

17



--------------------------------------------------------------------------------

(b) The Bulk Product will be delivered to MMCO [***] (Incoterms 2010) at [***]
facility in [***] or at the manufacturing facility or Allos’ other supplier of
Bulk Product, at Allos’ discretion, subject to the relevant local laws and
regulations; provided, that the delivery terms for any Bulk Product delivered to
MMCO in the U.S. shall be agreed in writing by the Parties at the time the
applicable purchase order for such Bulk Product is placed and, subject to the
provisions in Section 3.4(c), will become a Firm Order only upon the parties’
agreement on such delivery terms. The API will be delivered to MMCO [***]
(Incoterms 2010) at the shipping dock of [***] storage facility in [***] or of
Allos’ API supplier, at Allos’ discretion. MMCO will arrange for and be
responsible for the cost of all freight, insurance charges, taxes, import and
export duties, inspection fees and other charges applicable to the transport of
Bulk Product or API purchased by MMCO hereunder. Allos will include in each
shipment of Bulk Product or API hereunder an itemized packing list and all other
documentation as required to be included by the Technical Agreement, and if Bulk
Product or API is shipped under quarantine, the written consent thereto of one
of MMCO’s Quality representatives.

3.9 Subsequent Export. MMCO will be responsible for the export or re-export of
Bulk Product or API from the country of delivery, and will comply with all
applicable Laws and regulations relating to the export or re-export of Bulk
Product or API, including the prohibition against unlawful transshipments. Where
Bulk Product or API are destined for export or re-export from the country of
delivery, MMCO agrees and accepts that it shall act as the exporter of record,
and warrants that as the exporter of record, it will duly authorize and retain
an agent who will act on its behalf, assuming all attendant responsibilities
associated with the export or re-export, including obtaining any necessary
export licenses. MMCO’s responsibilities as the exporter of record include
cooperating with its agent in providing a detailed description and accurate
valuation and classification of the goods on the export commercial invoice,
bills of lading, and all other required documentation. MMCO further agrees to
defend Allos against any civil action, civil or criminal, private or public, in
connection with the subsequent export or re-export by or on behalf of MMCO or
its Affiliates or Sublicensees of such goods.

3.10 Bulk Product Release. The Technical Agreement contains provisions relating
to the release of Bulk Product.

3.11 Acceptance and Rejection.

(a) API. Prior to delivering API ordered by MMCO pursuant to Section 3.5, Allos
will provide MMCO with the Certificate of Analysis it received from its Third
Party manufacturer with respect to such API. MMCO will notify Allos, within the
longer of [***] or the period in which Allos has the right under its agreement
with such Third Party manufacturer to reject such API, if its review of such
Certificate of Analysis demonstrates that such API does not conform to the API
Specifications or was not manufactured in accordance with GMP or is Adulterated
or Misbranded. If MMCO provides such notice in a timely manner and Allos does
not dispute in good faith MMCO’s review of such Certificate of Analysis or such
dispute is resolved in MMCO’s favor pursuant to Section 3.11(c), then Allos will
not deliver such API to MMCO and will use commercially reasonable efforts to
obtain or identify substitute conforming

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

18



--------------------------------------------------------------------------------

API for delivery to MMCO in accordance with this Section 3.11 and
Section 3.8(b). If MMCO does not provide such notice in a timely manner then
such API shall be considered accepted upon delivery by Allos in accordance with
Section 3.8(b) and MMCO shall not have a right to reject it except with respect
to a latent defect which existed at the time of delivery and was not
discoverable by exercise of reasonable care and for which [***].

(b) Bulk Product. Within [***] after delivery of Bulk Product to MMCO in
accordance with Section 3.8(b), if for any reason MMCO becomes aware that such
Bulk Product did not conform to the Bulk Product Specifications, master batch
record or relevant Bulk Product SOPs at the time of delivery, then MMCO will
have the right to reject such defective shipment of the Bulk Product by giving
written notice of rejection to Allos and specify the grounds for such rejection
within such [***] period. If MMCO provides such notice within such period and
Allos does not dispute in good faith such rejection or such dispute is resolved
in MMCO’s favor pursuant to Section 3.11(c), then at Allos’ option, the
defective shipment of the Bulk Product will be disposed of by MMCO or will be
returned to Allos, in each case at Allos’ expense, MMCO will not be obligated to
pay the invoice therefor in accordance with Section 5.4 and MMCO may, at its
option, (i) require Allos to use its commercially reasonable efforts to promptly
replace the shipment of the defective Bulk Product with conforming Bulk Product
as soon as reasonably practicable or (ii) inform Allos that it does not wish to
receive replacement therefor, in which case the relevant Firm Order will be
deemed cancelled. If MMCO does not provide such notice within such [***] period
then such Bulk Product shall be considered accepted and MMCO shall not have a
right to reject it except with respect to a latent defect which existed at the
time of delivery and was not reasonably discoverable at the time of delivery and
for which [***].

(c) If Allos disputes MMCO’s grounds for rejecting all or part of any shipment
of the Bulk Product or API as set forth above, and such dispute is not resolved
by mutual agreement of the Parties within [***] of MMCO’s notice of rejection,
such dispute will be resolved by the Testing Laboratory. The final written
determination of the Testing Laboratory with respect to all or part of any
shipment will be final and binding upon each Party, but only as to reasons given
by MMCO in rejecting the shipment or portion thereof and will have no effect on
any matter for which the Testing Laboratory did not render a determination. The
Testing Laboratory will render such determination within [***] of its
appointment by the Parties. The fees and expenses of the Testing Laboratory will
be paid by the Party against which the determination is made.

3.12 Third Party Contractors. The Parties acknowledge that Allos currently has a
supply agreement with (i) [***], Allos’ Third Party manufacturer, for the
manufacturing and supply of the Bulk Product, and (ii) [***], Allos’ Third Party
manufacturer, for the manufacturing and supply of API. The Parties also
acknowledge that Allos has qualified and validated [***] to manufacture and
supply API and has a master services agreement with [***].

(a) The Parties further acknowledge that each of Allos’ supply agreements with
[***] and [***] (i) have an initial term that will expire in [***] and
(ii) contain provisions for automatic extension for [***] additional [***] terms
unless either Party gives notice of intent to terminate. Allos will consult with
MMCO with respect to any extension of, and engage in good

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

19



--------------------------------------------------------------------------------

faith negotiations in consultation with MMCO, to improve the current terms of
its supply agreements with [***] or [***]. Allos will also provide written
notice to MMCO within [***] of any decision by Allos or any receipt of notice by
[***] and/or [***] to not extend Allos’ supply agreement with [***] and/or its
supply agreement with [***], respectively, in accordance with their respective
terms.

(b) If either Party wishes to engage a Third Party manufacturer (a “Third Party
Contractor”) to provide Bulk Product and/or API for its territory in addition to
or in lieu of [***],[***] and [***], the proposing Party shall present to the
other Party’s representatives on the JMC a proposal regarding such Third Party
Contractor. The JMC shall discuss such proposed Third Party Contractor at its
next meeting, whether regularly scheduled or specially requested under
Section 3.2(c), and the proposing Party shall provide, within [***] after such
JMC meeting (or such longer period of time as agreed upon in writing by the
Parties), any additional information reasonably requested by the other Party’s
JMC representatives prior to or during such JMC meeting.

(i) If within [***] after the JMC meeting at which a particular proposed Third
Party Contractor is discussed (or such longer period of time as agreed upon in
writing by the Parties) the other Party notifies the proposing Party in writing
that the other Party wishes to obtain supply of API or Bulk Product, as
applicable, from such proposed Third Party Contractor, then the costs associated
with engaging, qualifying and maintaining such Third Party Contractor to supply
Bulk Product or API, as applicable, for the Allos Territory and Licensed
Territory will be [***] and will be [***], provided that if a proposed Third
Party Contractor for the manufacture of Bulk Product or API is [***] or [***],
then [***] shall be solely responsible for the costs associated with engaging,
qualifying and maintaining such Third Party Contractor to supply Bulk Product or
API. The proposing Party (such Party, the “Contracting Party”) may then
negotiate in good faith and enter into an agreement with the Third Party
Contractor; provided, however, (A) that the Contracting Party will provide the
other Party with an opportunity to review and provide comments upon versions of
the draft agreements with such Third Party Contractor and the other Party must
consent to the final version of the contract; and (B) the Parties shall amend
this Agreement as necessary to make it consistent with the relevant terms of
such new supply agreement, including providing Allos with the ability to obtain
supply from MMCO with terms consistent with those in this Agreement if MMCO is
the Contracting Party. Without limiting the foregoing, the Parties shall amend
this Agreement to permit Allos to reject orders placed by MMCO pursuant to this
Agreement if the Third Party Contractor has the right under the new supply
agreement to reject an order placed by Allos that includes the amounts ordered
by MMCO and the Third Party Contractor rejects such order. For clarity, if the
other Party does not consent to the final version of the contract, then
Section 3.12(b)(ii) shall apply instead of this Section 3.12(b)(i).

(ii) If (A) within [***] after the JMC meeting at which a particular proposed
Third Party Contractor is discussed (or such longer period of time as agreed

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

20



--------------------------------------------------------------------------------

upon in writing by the Parties) the other Party (1) has not notified the
proposing Party in writing that it wishes to obtain supply of API or Bulk
Product, as applicable, from the proposed Third Party Contractor or (2) has
notified the proposing Party in writing that it does not wish to obtain supply
of API or Bulk Product, as applicable, from such proposed Third Party
Contractor; or (B) the other Party does not consent to the agreement with the
proposed Third Party Contractor pursuant to Section 3.12(b)(i) above, then the
proposing Party may engage such proposed Third Party Contractor independently in
its sole discretion, at its own cost and without any further obligation to
consult with or provide agreement drafts or information to the other Party, and
the other Party shall not have any right to obtain supply of Bulk Product or
API, as applicable, from such Third Party Contractor.

(c) Notwithstanding the provisions of this Section 3.12, and for the avoidance
of doubt, the non-Contracting Party will have no liability of any kind to any
Third Party Contractor for any breach by the Contracting Party or failure by the
Contracting Party to satisfy its obligations to such Third Party Contractor
under any contract, agreement or understanding that the Contracting Party has,
may have or will have with such Third Party Contractor.

3.13 Records; Inspection; Quality Audits.

(a) Allos will maintain true and complete books and records of its data and all
data provided by Allos’ Third Party manufacturers relating to the manufacture
and supply of the Bulk Product delivered to MMCO hereunder. Upon at least [***]
prior written notice, and during normal business hours, MMCO will have the right
to inspect and review such books and records to the extent in Allos’ possession
(including as set forth in the attached Technical Agreement) as may be necessary
to ensure Allos’ compliance with the terms and conditions set forth above. To
the extent Allos’ books and records do not contain certain data relating to the
manufacture and supply of the Bulk Product delivered to MMCO hereunder and such
data is in possession of Allos’ Third Party manufacturer, then upon MMCO’s
reasonable request, Allos will use commercially reasonable efforts to assist
MMCO in obtaining a copy of or access to such data from such Third Party
manufacturer.

(b) Allos will provide MMCO with copies of the reports from its quality audits
of [***],[***],[***] and its Third Party Contractors’ facilities with respect to
the manufacture of Bulk Product or API, as more fully set forth in the Technical
Agreement.

(c) Allos will allow MMCO one quality audit of Allos’ manufacturing records per
Calendar Year to be carried out by MMCO’s employees or its designees upon
reasonable notice and in accordance with Section 3.13(a).

3.14 Technical Assistance. Allos will furnish MMCO with such technical bulletins
and data relative to the Bulk Product and API as reasonably appropriate from
time to time. At MMCO’s request, Allos shall make available, to MICL or its
Affiliate or its Third Party manufacturer who is a Sublicensee approved by Allos
under the License Agreement, all Allos

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

21



--------------------------------------------------------------------------------

Manufacturing Know-How, and shall provide such other reasonable assistance, as
is required to enable such entity to manufacture API and/or Bulk Product, as
applicable, and take such other reasonably necessary actions in furtherance
thereof in accordance with Section 2.1(c) of the License Agreement. If such
request is: (i) the result of [***], then [***]; (ii) [***], then [***]; and
(iii) [***], then [***] shall be solely responsible for all of its costs under
this Section 3.14. [***]. MMCO shall pay such invoice within [***].

4. SUPPLY SHORTFALL; SUPPLY INTERRUPTION.

4.1 Supply Shortfall; Bulk Product Shortfall.

(a) A supply shortfall shall be deemed to have taken place if: (i) Allos fails
to deliver to MMCO by the delivery date specified in the Firm Order for Bulk
Product the quantities of Bulk Product ordered by MMCO under such Firm Order; or
(ii) MMCO rejects a shipment pursuant to Section 3.11 due to non-conformity of
the Bulk Product to the Bulk Product Specifications. Allos shall use
commercially reasonable efforts to cure any such supply shortfall as soon as
practicable.

(b) Notwithstanding the provisions of subsection (a) above, if Allos’ Third
Party manufacturer of Bulk Product is not able to supply the full quantity of
Bulk Product set forth in purchase orders placed by Allos during a Calendar
Quarter that includes either (i) Bulk Product for both MMCO and Allos, (ii) Bulk
Product only for Allos or (iii) Bulk Product only for MMCO, then the quantity of
Bulk Product that is supplied by such Third Party manufacturer on account of
such purchase orders shall be allocated between MMCO and Allos based upon the
volume ratio of units of Bulk Product ordered by each Party for the Calendar
Quarter during which the shortfall occurred.

(c) For the avoidance of doubt, this Section 4.1 will not supersede or otherwise
limit Allos’ obligations to supply Bulk Product as set forth in this Agreement.

4.2 Supply Interruption.

(a) In the event that (i) Allos is unable to fully deliver ordered Bulk Product
to MMCO within [***] of the specified delivery date in the relevant Firm Order
(including meeting Specifications) or (ii) a supply shortfall under
Section 4.1(a) has occurred in [***] Calendar Quarters (each, a “Supply
Interruption”), then the Parties will meet to discuss possible solutions and
(i) Allos will use commercially reasonable efforts to supply the undelivered
Bulk Product at a future date agreed upon by the Parties (as to which a failure
to deliver will be deemed to be an additional Supply Interruption), and (ii) if
available, Allos will use commercially reasonable efforts to obtain Bulk Product
necessary to meet MMCO’s requirements from a different Third Party Contractor of
Allos (provided such Bulk Product has not already been ordered by Allos for its
own supply or the supply of its licensee in the Allos Territory). For so long as
a Supply Interruption remains uncured, MMCO will have the right, at its sole
election, to purchase all of its requirements for Bulk Product directly from any
Third Party Contractor of MMCO.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

22



--------------------------------------------------------------------------------

5. PRICE AND PAYMENT TERMS.

5.1 Price. For API or Bulk Product delivered to MMCO, MMCO will pay to Allos,
during the term of this Agreement, the applicable Transfer Price for the
Calendar Year in which such delivery occurs; provided, however, that within
[***] after the end of each Calendar Year, the Parties will perform an
accounting, in respect of each unit of Bulk Product or API sold during such
calendar year, to determine the difference between (x) the applicable Transfer
Price and (y) the applicable Year-End Actual Direct Cost, in each case for such
Bulk Product or API delivered to MMCO during such Calendar Year (the “Cost
Differential”). If the Cost Differential shows an overpayment by MMCO, then
Allos shall refund and remit to MMCO, within [***] of the determination of the
Cost Differential, an amount equal to such overpayment. If the Cost Differential
shows an underpayment by MMCO, then MMCO shall pay to Allos, within [***] of the
determination of the Cost Differential, an amount equal to such underpayment.

5.2 Reimbursement of Joint Manufacturing Costs

(a) MMCO shall be responsible for the MMCO Share of all Joint Manufacturing
Costs. Within [***] after the end of each Calendar Quarter during which Allos
has incurred any Joint Manufacturing Costs, Allos shall submit to MMCO a
reasonably detailed invoice setting forth the total Joint Manufacturing Costs
incurred by Allos in such Calendar Quarter and invoicing MMCO for the MMCO Share
of such Joint Manufacturing Costs. MMCO shall pay to Allos the amount invoiced
within [***] after the receipt of such invoice.

(b) Allos shall be responsible for the Allos Share of all Joint Manufacturing
Costs. Within [***] after the end of each Calendar Quarter during which MMCO has
incurred any Joint Manufacturing Costs, MMCO shall submit to Allos a reasonably
detailed invoice setting forth the total Joint Manufacturing Costs incurred by
MMCO in such calendar quarter and invoicing Allos for the Allos Share of such
Joint Manufacturing Costs. Allos shall pay to MMCO the amount invoiced within
[***] after the receipt of such invoice.

(c) All payments made by a Party pursuant to this Section 5.2 shall be
non-refundable.

5.3 Calculation of Transfer Price and Actual Direct Cost.

(a) Transfer Price. For each Calendar Year during the Term, Allos will calculate
a Transfer Price for API and a Transfer Price for each presentation of Bulk
Product for such Calendar Year. Such calculation shall be made by Allos based
upon anticipated worldwide volumes of API or Bulk Product from Allos’ suppliers,
as applicable, for such Calendar Year. Such Transfer Price shall be (i) for each
presentation of Bulk Product, the Bulk Product Anticipated Direct Cost for such
presentation, plus [***] and (ii) for API, the API Anticipated

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

23



--------------------------------------------------------------------------------

Direct Cost, plus [***], in the case of (i), as exemplified in the sample
calculation shown in the spreadsheet attached as Exhibit C, which is provided
for informational purposes and does not establish any obligations or reflect any
expectations with respect to the amount of any Transfer Price. Allos shall give
written notice to MMCO of the Transfer Price for each Calendar Year (other than
2011) no later than [***] before the beginning of such Calendar Year. Allos
shall provide MMCO with written documentation showing the basis for such
Transfer Price calculations.

(b) Year-End Actual Direct Cost. After the end of each Calendar Year during the
Term, Allos will calculate the Year-End Actual Direct Cost for API and each
presentation of Bulk Product for such Calendar Year. Such calculation shall be
made by Allos based upon actual worldwide volumes of API or Bulk Product from
Allos’ suppliers, as applicable, for such Calendar Year. Such Year-End Actual
Direct Cost shall be (i) for each presentation of Bulk Product, the Bulk Product
Actual Direct Cost for such presentation, plus [***] and (ii) for API, the API
Actual Direct Cost, plus [***], in the case of (i), as exemplified in the sample
calculation shown in the spreadsheet attached as Exhibit C, which is provided
for informational purposes and does not establish any obligations or reflect any
expectations with respect to the amount of any Year-End Actual Direct Cost.
Allos shall give written notice to MMCO of the Year-End Actual Direct Cost for
each Calendar Year no later than [***] after the end of such Calendar Year.
Allos shall provide MMCO with written documentation showing the basis for such
Year-End Actual Direct Cost calculations. In the event that a Year-End Actual
Direct Cost for such Calendar Year is not determinable because no Bulk Product
or API was purchased by Allos in such year, the [***] from [***] shall apply.

5.4 Payment. Upon delivery of the Bulk Product or API to MMCO, Allos will
invoice MMCO therefor. MMCO will pay each invoice in full within [***] after the
receipt of each invoice, unless delivery is validly rejected by MMCO in
accordance with this Agreement.

5.5 Audit Request.

(a) Year-End Actual Direct Cost. Allos will keep complete, true and accurate
books and records for the purpose of determining Year-End Actual Direct Cost for
API or Bulk Product delivered to MMCO hereunder. Allos will permit an
independent certified public accountant chosen by MMCO and reasonably acceptable
to Allos, which acceptance will not be unreasonably withheld, to conduct audits
of such books and records related to the determination of such Year-End Actual
Direct Cost that the independent certified public accountant in its judgment
considers relevant, in order to verify such Year-End Actual Direct Cost. Such
books and records will be kept at the principal place of business of Allos for
at least three years following the end of the calendar month to which they
pertain. Such inspections may be made no more than once each calendar year, at
reasonable times and on reasonable notice, and shall not include books and
records that were previously inspected. Allos will be required to respond to the
independent auditor’s data requests within [***]. If, as a result of any audit
of the books and records of Allos, it is shown that there is a variance in the
amount paid by MMCO under

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

24



--------------------------------------------------------------------------------

Section 5.1 of this Agreement after calculation and payment of the Cost
Differential with respect to the period of time audited as compared to the
amount that should have been paid under Section 5.1, then (i) if such variance
shows an overpayment by MMCO, then Allos will, within [***] after MMCO’s demand
therefor, pay to MMCO the amount of such overpayment, together with interest on
such overpaid amount at the rate of [***] over the prime rate of interest per
annum reported in The Wall Street Journal for the date such amount was due (and
which interest on such overpaid amount will continue to accrue during any
resolution of a dispute regarding payment hereunder), and (ii) if such variance
shows an underpayment by MMCO, then MMCO will, within [***] after Allos’ demand
therefor, pay to Allos the amount of such overpayment, together with interest on
such overpaid amount at the rate of [***] over the prime rate of interest per
annum reported in The Wall Street Journal for the date such amount was due (and
which interest on such underpaid amount will continue to accrue during any
resolution of a dispute regarding payment hereunder). Inspections conducted
under this Section 5.5(a) will be at the expense of MMCO, unless a variation or
error producing an overpayment of amounts payable under Section 5.1 exceeding
[***] of the amount paid for the period covered by the inspection is established
in the course of such inspection, whereupon all reasonable out-of-pocket costs
and expenses relating to the inspection for such period will also be paid by
Allos to MMCO. If the independent certified public accountant finds a variation
or error producing an overpayment amounts payable under Section 5.1 exceeding
[***] of the amount paid for any period covered by the inspection, MMCO will
have the additional right to make inspections twice per year for the next two
years. The independent certified public accountant will present both Parties
with a preliminary report of its findings and provide both Parties with an
opportunity to respond to any questions raised or issues identified before
issuing any final reports. Such reports shall be deemed the Confidential
Information of Allos.

(b) Joint Manufacturing Costs. Each Party will keep complete, true and accurate
books and records for the purpose of determining Joint Manufacturing Costs
incurred by such Party hereunder. Each Party will permit an independent
certified public accountant chosen by the other Party (such Party, in such case,
the “Auditing Party”) and reasonably acceptable to such audited Party (such
Party, in such case, the “Audited Party”), which acceptance will not be
unreasonably withheld, to conduct audits of such books and records related to
the determination of such Joint Manufacturing Costs that the independent
certified public accountant in its judgment considers relevant, in order to
verify such Joint Manufacturing Costs. Such books and records will be kept at
the principal place of business of the Audited Party for at least three years
following the end of the calendar month to which they pertain. Such inspections
may be made no more than once each Calendar Year, at reasonable times and on
reasonable notice, and shall not include books and records that were previously
inspected. The Audited Party will be required to respond to the independent
auditor’s data requests within [***]. If, as a result of any audit of the books
and records of the Audited Party, it is shown that there is a variance in the
amount paid by the Auditing Party under Section 5.2 of this Agreement with
respect to the period of time audited as compared to the amount that should have
been paid under Section 5.2, then (i) if such variance shows an overpayment by
the Auditing Party, then the Audited Party will, within [***] after the Auditing
Party’s demand therefor, pay to the Auditing

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

25



--------------------------------------------------------------------------------

Party the amount of such overpayment, together with interest on such overpaid
amount at the rate of [***] over the prime rate of interest per annum reported
in The Wall Street Journal for the date such amount was due (and which interest
on such overpaid amount will continue to accrue during any resolution of a
dispute regarding payment hereunder), and (ii) if such variance shows an
underpayment by the Auditing Party, then the Auditing Party will, within [***]
after the Audited Party’s demand therefor, pay to the Auditing Party the amount
of such overpayment, together with interest on such overpaid amount at the rate
of [***] over the prime rate of interest per annum reported in The Wall Street
Journal for the date such amount was due (and which interest on such underpaid
amount will continue to accrue during any resolution of a dispute regarding
payment hereunder). Inspections conducted under this Section 5.5(b) will be at
the expense of the Auditing Party, unless a variation or error producing an
overpayment of amounts payable under Section 5.2 exceeding [***] of the amount
paid for the period covered by the inspection is established in the course of
such inspection, whereupon all reasonable out-of-pocket costs and expenses
relating to the inspection for such period will also be paid by the Audited
Party to the Auditing Party. If the independent certified public accountant
finds a variation or error producing an overpayment amounts payable under
Section 5.2 exceeding [***] of the amount paid for any period covered by the
inspection, the Auditing Party will have the additional right to make
inspections twice per year for the next two years. The independent certified
public accountant will present both Parties with a preliminary report of its
findings and provide both Parties with an opportunity to respond to any
questions raised or issues identified before issuing any final reports. Such
reports shall be deemed the Confidential Information of the Audited Party.

5.6 Late Payments. If Allos does not receive payment of any sum due to it on or
before the due date, simple interest shall thereafter accrue on the sum due to
Allos until the date of payment at the per annum rate of [***] over the
then-current prime rate as reported in The Wall Street Journal or the maximum
rate allowable by applicable Laws, whichever is lower. In addition to other
remedies available to Allos in the event that MMCO fails to make any payment
within [***] of the date due hereunder, Allos may refuse to accept all future
purchase orders and refuse to deliver Bulk Product or API pursuant to pending
Firm Orders until MMCO’s account is paid in full.

6. REGULATORY MATTERS.

6.1 Specification Approval. The Specifications attached hereto as Exhibit A for
API and Bulk Product delivered to MMCO are the same as the specifications for
API and Bulk Product procured by Allos as of the Effective Date for its own use.
Changes made to such Specifications in accordance with this Section 6.1 or
Section 6.2 shall retain such consistency with the then-current specifications
for API and Bulk Product procured by Allos at such time for its own use, except
to the extent any changes are required by Regulatory Authorities in the Licensed
Territory. Allos agrees to make no changes to the API Specifications or the Bulk
Product Specifications without following the procedures set forth in this
Section 6.1 or Section 6.2. Allos will notify MMCO in writing at least [***]
prior to filing any planned changes in the

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

26



--------------------------------------------------------------------------------

manufacturing process that are reportable to a Regulatory Authority or any
planned changes in Specifications. MMCO will have the right to review and
approve or reject such changes; provided, however, that MMCO will not have the
right to reject any such changes which are mandated by applicable Laws or
changes thereto. If Allos decides to implement a change to the manufacturing
process for API or Bulk Product and such change is not required to be reported
to a Regulatory Authority and does not change the applicable Specifications,
then Allos shall notify MMCO in writing of such change promptly after Allos’
decision to implement such change. For clarity, MMCO will not have the right to
approve or reject such change.

6.2 Required Specification Changes. Allos will maintain a system (consistent
with standard industry practice) to control and implement changes to API
Specifications and Bulk Product Specifications, manufacturing processes and
qualification procedures, in accordance with GMPs and other applicable Laws in
the United States, the European Countries or under ICH Guidelines. Each Party
will provide written notice in a timely manner to the other Party of any other
applicable Laws in their respective territories that require any such changes.
Any costs associated with changes to the Specifications required by Regulatory
Authorities in the Licensed Territory that are not also required in the U.S. or
Canada will be [***]. Any costs associated with changes to the API
Specifications and Bulk Product Specifications procured by Allos for its own use
required by Regulatory Authorities in the U.S. or Canada will be [***] unless
such changes are also required by Regulatory Authorities in the Licensed
Territory, in which case [***].

6.3 Communications with Regulatory Authorities. The Technical Agreement contains
provisions relating to reporting and filing obligations to Regulatory
Authorities with respect to manufacture of Bulk Product. As more fully set forth
in the Technical Agreement, both Parties will promptly provide to each other
copies of correspondence to and from any Regulatory Authority relating to or
impacting the manufacture of any Bulk Product, including correspondence to, from
or among [***], any Third Party Contractors and any Regulatory Authority with
respect to the Bulk Product.

6.4 Complaints. The Technical Agreement contains provisions relating to
complaints.

6.5 Adverse Drug Experience Information. The Pharmacovigilance Agreements
contain provisions relating to adverse drug experiences.

6.6 Good Manufacturing Practices. The Technical Agreement contains provisions
relating to GMPs. If Allos’ failure to comply with applicable Laws causes a
Supply Interruption, Section 4 of this Agreement will apply.

6.7 Bulk Product or Product Recalls or Seizure. As more fully described in the
Technical Agreement, the Parties will discuss all manufacturing-related recalls
through the JMC. Allos will handle all such recalls except that MMCO will handle
any recalls in the event that the manufacturing issues that are the basis for
such recall are specific to the Licensed Territory and do not have any effect on
the Allos Territory.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

27



--------------------------------------------------------------------------------

7. INSURANCE.

7.1 Each Party shall procure and maintain insurance, including product liability
insurance, or shall self-insure, in each case in a manner adequate to cover its
obligations hereunder and consistent with normal business practices of prudent
companies similarly situated at all times during which any Bulk Product or the
labeled, packaged version thereof is being manufactured, clinically tested or
commercially distributed or sold by such Party. It is understood that such
insurance shall not be construed to create a limit of either Party’s liability
with respect to its indemnification obligations under Section 8 of this
Agreement. Each Party shall provide the other Party with written evidence of
such insurance or self-insurance upon request. Each Party shall provide the
other Party with written notice at least 30 days prior to the cancellation, non
renewal or if there is a material change in or to such insurance.

8. INDEMNIFICATION.

8.1 Indemnification by Allos. Allos shall, at its sole expense, defend,
indemnify, and hold MMCO and its Affiliates and their respective officers,
directors, employees, and agents (the “MMCO Indemnitees”) harmless from and
against any and all Third Party claims, suits, proceedings, damages, losses,
liabilities, costs, expenses (including court costs and reasonable attorneys’
fees and expenses) and recoveries involving property damage or personal injury
(including death) (collectively, “Claims”) to the extent that such Claims arise
out of, are based on, or result from (a) the breach of any of Allos’
representations and warranties set forth in Sections 9.1 or 9.3 and covenants
under Sections 9.4(b)-(d) and 9.5, and (b) the willful misconduct or negligent
acts of Allos, its Affiliates, or the officers, directors, employees, or agents
of Allos or its Affiliates. The foregoing indemnity obligation shall not apply
(x) to the extent that (i) the MMCO Indemnitees fail to comply with the
indemnification procedures set forth in Section 8.3 and Allos’ defense of the
relevant Claims is prejudiced by such failure or (ii) such Claims arise out of
or result from the gross negligence or willful misconduct of the MMCO
Indemnitees, or any related breach by MMCO of its representations, warranties
and/or covenants hereunder; or (y) to Claims for which MMCO has an obligation to
indemnify Allos pursuant to Section 8.2, as to which Claims each Party shall
indemnify the other to the extent of its liability for such Claims.

8.2 Indemnification by MMCO. MMCO shall, at its sole expense, defend, indemnify,
and hold Allos and its Affiliates and their respective officers, directors,
employees, and agents (the “Allos Indemnitees”) harmless from and against any
and all Claims to the extent that such Claims arise out of, are based on, or
result from (a) the breach of any of MMCO’s representations and warranties set
forth in Sections 9.2 or 9.3 and covenants under Section 9.5, and (b) the
willful misconduct or negligent acts of MMCO, its Affiliates, or the officers,
directors, employees, or agents of MMCO or its Affiliates. The foregoing
indemnity obligation shall not apply (x) to the extent that (i) the Allos
Indemnitees fail to comply with the indemnification procedures set forth in
Section 8.3 and MMCO’s defense of the relevant Claims is prejudiced by such
failure or (ii) such Claims arise out of or result from the gross negligence or
willful misconduct of the Allos Indemnitees, or any related breach by Allos of
its representations, warranties and/or covenants hereunder; or (y) to Claims for
which Allos has an obligation to indemnify MMCO pursuant to Section 8.1, as to
which Claims each Party shall indemnify the other to the extent of its liability
for such Claims.

 

28



--------------------------------------------------------------------------------

8.3 Indemnification Procedures. The Party claiming indemnity under this
Section 8 (the “Indemnified Party”) shall give written notice to the Party from
whom indemnity is being sought (the “Indemnifying Party”) promptly after
learning of such Claim. The Indemnified Party shall provide the Indemnifying
Party with reasonable assistance, at the Indemnifying Party’s expense, in
connection with the defense of the Claim for which indemnity is being sought.
The Indemnified Party may participate in and monitor such defense with counsel
of its own choosing at its sole expense; provided, however, the Indemnifying
Party shall have the right to assume and conduct the defense of the Claim with
counsel of its choice. The Indemnifying Party shall not settle any Claim without
the prior written consent of the Indemnified Party, not to be unreasonably
withheld, unless the settlement involves only the payment of money. So long as
the Indemnifying Party is actively defending the Claim in good faith, the
Indemnified Party shall not settle or compromise any such Claim without the
prior written consent of the Indemnifying Party. If the Indemnifying Party does
not assume and conduct the defense of the Claim as provided above, (a) the
Indemnified Party may defend against, consent to the entry of any judgment, or
enter into any settlement with respect to such Claim in any manner the
Indemnified Party may deem reasonably appropriate (and the Indemnified Party
need not consult with, or obtain any consent from, the Indemnifying Party in
connection therewith), and (b) the Indemnifying Party shall remain responsible
to indemnify the Indemnified Party as provided in this Article 8.

8.4 Allos’ Third Party Manufacturers. If a Third Party brings a Claim against an
MMCO Indemnitee on account of (i) failure of Bulk Product supplied by Allos
pursuant to this Agreement to comply with GMP, (ii) Bulk Product supplied by
Allos pursuant to this Agreement being Adulterated or Misbranded or (iii) the
negligence, recklessness or willful misconduct of Allos’ Third Party
manufacturer, and such MMCO Indemnitee is not entitled to indemnification by
Allos pursuant to Section 8.1 but Allos is entitled, pursuant to its supply
agreement with the Third Party manufacturer that produced such Bulk Product, to
indemnification from such Third Party manufacturer on account of such
non-compliance, Adulteration, Misbranding, negligence, recklessness or willful
misconduct, then Allos shall, at MMCO’s request, pursue its claim for
indemnification from such Third Party manufacturer and shall pay to MMCO any
amounts that Allos receives from such Third Party manufacturer on account of
such indemnification claim, after deducting all legal fees and other reasonable
out-of-pocket costs incurred by Allos with respect to such pursuit.

9. REPRESENTATIONS AND WARRANTIES; COVENANTS.

9.1 Representations and Warranties of Allos: Allos hereby represents and
warrants to MMCO as follows:

(a) As of the Effective Date, and as of the Amendment Effective Date, it is a
company or corporation duly organized, validly existing, and in good standing
under the Laws of the jurisdiction in which it is incorporated or formed;

 

29



--------------------------------------------------------------------------------

(b) As of the Effective Date, and as of the Amendment Effective Date, (i) it has
the corporate power and authority and the legal right to enter into this
Agreement and perform its obligations hereunder; (ii) it has taken all necessary
corporate action on its part required to authorize the execution and delivery of
this Agreement and the performance of its obligations hereunder; and (iii) this
Agreement has been duly executed and delivered on behalf of Allos, and
constitutes a legal, valid, and binding obligation of Allos that is enforceable
against it in accordance with its terms, subject as to enforcement of remedies
to applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting generally the enforcement of creditors’ rights and subject to a
court’s discretionary authority with respect to the granting of a decree
ordering specific performance or other equitable remedies;

(c) To Allos’ Knowledge as of the Effective Date, and as of the Amendment
Effective Date, the execution and performance of Allos’ obligations hereunder do
not and will not conflict with any material obligation it may have to any Third
Party, and Allos does not and will not need the consent or approval of any Third
Party or judicial or governmental agency to execute this Agreement or perform
any of its obligations hereunder;

(d) To Allos’ Knowledge as of the Effective Date, and as of the Amendment
Effective Date, there are no current investigations or claims against Allos in
any court or by or before any governmental body or agency, with respect to
manufacture or Allos’ commercial release of the Bulk Product or API, the
manufacturing facilities in which the Bulk Product or API is manufactured which
may materially adversely affect Allos’ ability to perform its obligations under
this Agreement; and

(e) To Allos’ Knowledge as of the Effective Date, and as of the Amendment
Effective Date, neither the Bulk Product nor the API is currently the subject of
any pending action, suit or other legal proceeding, or any written claim of
infringement of the intellectual property rights of any Third Party.

9.2 Representations and Warranties of MMCO: MMCO represents and warrants to
Allos as follows:

(a) As of the Effective Date, and as of the Amendment Effective Date, it is a
partnership duly organized, validly existing, and in good standing under the
Laws of the jurisdiction in which it is incorporated or formed;

(b) As of the Effective Date, and as of the Amendment Effective Date, (i) it has
the partnership power and authority and the legal right to enter into this
Agreement and perform its obligations hereunder; (ii) it has taken all necessary
partnership action on its part required to authorize the execution and delivery
of this Agreement and the performance of its obligations hereunder; and
(iii) this Agreement has been duly executed and delivered on behalf of MMCO, and
constitutes a legal, valid, and binding obligation of MMCO that is enforceable
against it in accordance with its terms, subject as to enforcement of remedies
to applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting generally the enforcement of creditors’ rights and subject to a
court’s discretionary authority with respect to the granting of a decree
ordering specific performance or other equitable remedies; and

 

30



--------------------------------------------------------------------------------

(c) To MMCO’s Knowledge, as of the Effective Date, and as of the Amendment
Effective Date, the execution and performance of MMCO’s obligations hereunder do
not and will not conflict with any material obligation it may have to any Third
Party, and MMCO does not and will not need the consent or approval of any Third
Party or judicial or governmental agency to execute this Agreement or perform
any of its obligations hereunder.

9.3 Representations and Warranties of the Parties. Each Party hereby represents
and warrants to the other Party that, as of the Effective Date, and as of the
Amendment Effective Date, none of such Party’s employees or consultants (i) are
debarred under Section 306(a) or 306(b) of the FD&C Act or by the applicable
Laws of any Regulatory Authority; (ii) have, to such Party’s Knowledge, been
charged with, or convicted of, any felony or misdemeanor within the ambit of 42
U.S.C. §§ 1320a-7(a), 1320a-7(b)(l)-(3), or pursuant to the applicable Laws of
any Regulatory Authority, or are proposed for exclusion, or the subject of
exclusion or debarment proceedings by a Regulatory Authority, during the
employee’s or consultant’s employment or contract term; and (iii) are excluded,
suspended or debarred from participation, or otherwise ineligible to
participate, in any U.S. or non-U.S. health care programs (or have, to such
Party’s Knowledge, been convicted of a criminal offense that falls within the
scope of 42 U.S.C. §1320a-7 but not yet excluded, debarred, suspended, or
otherwise declared ineligible), or excluded, suspended or debarred by a
Regulatory Authority from participation, or otherwise ineligible to participate,
in any procurement or nonprocurement programs.

9.4 Covenants of Allos.

(a) Allos agrees that the Bulk Product and API delivered to MMCO under this
Agreement (i) will meet the applicable Bulk Product Specifications and API
Specifications at the time of delivery, (ii) will remain in compliance with the
Bulk Product Specifications and API Specifications throughout the shelf-life of
the Bulk Product or API, as applicable, provided that it is stored in strict
compliance with the applicable long term storage conditions, it is not tampered
with, damaged, modified, mishandled or used in a manner other than as intended,
and (iii) will have been manufactured and stored by or for Allos in conformity
with GMPs and will not be Adulterated or Misbranded.

(b) Allos will use commercially reasonable efforts to ensure the requisite
manufacturing capacity to manufacture the Bulk Product and API under the terms
of this Agreement.

(c) Prior to the delivery of Bulk Product and API hereunder, Allos will have
received, will be in current compliance with, and will use reasonable commercial
efforts to maintain throughout the Term, all permits, licenses, registrations,
and other forms of governmental authorizations and approvals (“Permits”)
required to be obtained and maintained by Allos in order for Allos to execute
and deliver this Agreement and to perform its obligations hereunder in
accordance with all applicable Laws and will otherwise perform its obligations
hereunder in a manner which complies in all material respects with applicable
Laws.

(d) Allos shall be responsible for all process development and manufacturing
scale-up activities, itself or through one or more of Allos’ Third Party
manufacturers, required to produce commercial quantities of the Bulk Product for
eventual sale in the Licensed Territory.

 

31



--------------------------------------------------------------------------------

9.5 Covenants of the Parties.

(a) During the Term, neither Party will utilize any employee or consultant
(i) who has been debarred under Section 306(a) or 306(b) of the FD&C Act or
pursuant to the applicable Laws of any Regulatory Authority; (ii) who, to such
Party’s Knowledge, has been charged with, or convicted of, any felony or
misdemeanor within the ambit of 42 U.S.C. §§ 1320a-7(a), 1320a-7(b)(l)-(3), or
otherwise pursuant to the applicable Laws of any Regulatory Authority, or is
proposed for exclusion, or the subject of exclusion or debarment proceedings by
a Regulatory Authority, during the employee’s or consultant’s employment or
contract term; or (iii) who is excluded, suspended or debarred from
participation, or otherwise ineligible to participate, in any U.S. or non-U.S.
health care programs (or who, to such Party’s Knowledge, has been convicted of a
criminal offense that falls within the scope of 42 U.S.C. §1320a-7 but has not
yet been excluded, debarred, suspended, or otherwise declared ineligible), or
excluded, suspended or debarred by a Regulatory Authority from participation, or
otherwise ineligible to participate, in any procurement or nonprocurement
programs. Each Party shall notify the other Party promptly, but in no event
later than five business days, upon becoming aware that any employee or
consultant it is using has been excluded, debarred, suspended or otherwise
ineligible, or is the subject of exclusion, debarment or suspension proceedings
by any Regulatory Authority.

(b) Each Party will own all intellectual property it or its Affiliates or
designees create in the course of performing this Agreement.

9.6 Limitation on Liability. EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT (E.G.,
SECTIONS 9.1, 9.2 AND 9.3), NEITHER PARTY MAKES ANY REPRESENTATIONS OR
WARRANTIES WHATSOEVER TO THE OTHER, WHETHER EXPRESS OR IMPLIED, EITHER IN FACT
OR BY OPERATION OF LAW, BY STATUTE OR OTHERWISE, INCLUDING WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT, OR
NON-MISAPPROPRIATION OF THIRD PARTY INTELLECTUAL PROPERTY RIGHTS, AND ALL
REPRESENTATIONS AND WARRANTIES, WHETHER ARISING BY OPERATION OF LAW OR
OTHERWISE, ARE HEREBY EXPRESSLY EXCLUDED. UNDER NO CIRCUMSTANCES SHALL MMCO HAVE
ANY LIABILITY TO ALLOS’ THIRD PARTY MANUFACTURERS OF BULK PRODUCT OR API UNDER
THIS AGREEMENT. EXCEPT WITH RESPECT TO THIRD PARTY CLAIMS FOR PERSONAL INJURY
ARISING OUT OF (I) ALLOS’ SOLE NEGLIGENCE OR WILLFUL MISCONDUCT UNDER
SECTION 8.1, OR (II) THE RIGHTS OR OBLIGATIONS OF ANY PARTY UNDER SECTION 8.4
(FOR PURPOSES OF CLARITY, ALLOS DOES NOT HAVE ANY OBLIGATION UNDER SECTION 8.4
TO PROVIDE TO MMCO ANY AMOUNTS THAT ARE NOT RECEIVED BY ALLOS FROM THE
APPLICABLE THIRD PARTY MANUFACTURER), UNDER NO CIRCUMSTANCES WILL ALLOS’
AGGREGATE LIABILITY TO MMCO OR ITS AFFILIATES WITH RESPECT TO THIS AGREEMENT
EXCEED THE TOTAL PAYMENTS MADE BY MMCO IN THE CALENDAR YEAR IN WHICH THE ACTION
OCCURRED.

9.7 DISCLAIMER. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY SPECIAL,
CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES ARISING FROM OR
RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF THE
POSSIBILITY OF SUCH DAMAGES.

 

32



--------------------------------------------------------------------------------

NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS SECTION 9.7 IS INTENDED TO OR
SHALL LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF ANY PARTY
UNDER SECTION 8.1 OR 8.2 OR THE RIGHTS OR OBLIGATIONS OF ANY PARTY UNDER SECTION
8.4 (FOR PURPOSES OF CLARITY, ALLOS DOES NOT HAVE ANY OBLIGATION UNDER SECTION
8.4 TO PROVIDE TO MMCO ANY AMOUNTS THAT ARE NOT RECEIVED BY ALLOS FROM THE
APPLICABLE THIRD PARTY MANUFACTURER).

9.8 Sole Remedy. Allos’ sole liability and MMCO’s sole remedy for any breach of
the representations set forth in Section 9.4(a) shall be as set forth in
Section 3.11. Allos’ sole liability and MMCO’s sole remedy for any failure of
Allos to deliver any Bulk Product or API set forth in any Firm Order therefor
shall be as set forth in Sections 4.1 and 4.2. Notwithstanding the foregoing,
nothing in this Section 9.8 is intended to or shall limit or restrict the
indemnification rights or obligations of any Party under Section 8.1 or 8.2 or
the rights or obligations of any Party under Section 8.4 (For purposes of
clarity, Allos does not have any obligation under Section 8.4 to provide to MMCO
any amounts that are not received by Allos from the applicable Third Party
manufacturer).

10. TERMINATION.

10.1 Cross-Termination. This Agreement will terminate automatically upon the
termination of the License Agreement or upon the signed written agreement of the
Parties.

10.2 Termination for Breach. Each Party (the “Non-Breaching Party”) shall have
the right to terminate this Agreement in its entirety immediately upon written
notice to the other Party (the “Breaching Party”) if the Breaching Party
materially breaches its obligations under this Agreement and, after receiving
written notice identifying such material breach in reasonable detail (a “Default
Notice”), fails to cure such material breach within [***] after delivery of the
Default Notice.

10.3 Termination for Bankruptcy. Each Party shall have the right to terminate
this Agreement in its entirety immediately upon written notice to the other
Party if the other Party (i) applies for or consents to the appointment of, or
the taking of possession by, a receiver, custodian, trustee or liquidator of
itself or of all or a substantial part of its property, (ii) makes a general
assignment for the benefit of its creditors, (iii) commences a voluntary case
under the Bankruptcy Code, (iv) files a petition seeking to take advantage of
any applicable Laws relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or readjustment of debts, (v) has a proceeding or
case commenced against it in any court of competent jurisdiction (which
proceeding or case is not discharged within 60 days of the filing thereof),
seeking (A) its liquidation, reorganization, dissolution or winding-up, or the
composition or readjustment of its debts, (B) the appointment of a trustee,
receiver, custodian, liquidator or the like of all or any substantial part of
its assets, or (C) similar relief under the Bankruptcy Code, or an order,
judgment or decree approving any of the foregoing is entered and continues
unstayed for a period of 60 days, or (vi) has an order for relief against it
entered in an involuntary case under the Bankruptcy Code.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

33



--------------------------------------------------------------------------------

10.4 Post-Termination. Expiration or termination of this Agreement will not
relieve the Parties of any obligations accruing prior to such expiration or
termination.

11. CONFIDENTIALITY.

11.1 Confidentiality. Each Party agrees that, for the longer of the Term or the
term of the License Agreement and for a period of five years thereafter, it
shall keep confidential and shall not publish or otherwise disclose and shall
not use for any purpose other than as provided for in this Agreement (which
includes the exercise of any rights or the performance of any obligations
hereunder or thereunder) any Confidential Information furnished to it by the
other Party pursuant to this Agreement, except to the extent expressly
authorized by this Agreement or as otherwise agreed to in writing by the
Parties. The foregoing confidentiality and non-use obligations shall not apply
to any portion of the other Party’s Confidential Information that the receiving
Party can demonstrate by competent written proof:

(a) was already known to the receiving Party or its Affiliate, other than under
an obligation of confidentiality, at the time of disclosure by the other Party;

(b) was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the receiving Party;

(c) became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party in breach of this Agreement;

(d) was disclosed to the receiving Party or its Affiliate by a Third Party who
had a legal right to make such disclosure and who did not obtain such
information directly or indirectly from the other Party; or

(e) was independently discovered or developed by the receiving Party or its
Affiliate without access to or aid, application or use of the other Party’s
Confidential Information, as evidenced by a contemporaneous writing.

11.2 Authorized Disclosure. Notwithstanding the obligations set forth in
Section 11.1, a Party may disclose the other Party’s Confidential Information
and the terms of this Agreement to the extent:

(a) such disclosure is reasonably necessary (i) to comply with the requirements
of Regulatory Authorities with respect to obtaining and maintaining Regulatory
Approval of the Bulk Product or the API; or (ii) for prosecuting or defending
litigation as contemplated by this Agreement or the License Agreement;

(b) such disclosure is reasonably necessary to its officers, directors,
employees, agents, consultants, contractors, licensees, sublicensees, attorneys,
accountants, lenders, insurers or licensors on a need-to-know basis for the sole
purpose of performing its obligations or exercising its rights under this
Agreement; provided that in each case, the disclosees are bound by obligations
of confidentiality and non-use no less stringent than those contained in this
Agreement;

 

34



--------------------------------------------------------------------------------

(c) such disclosure is reasonably necessary to any bona fide potential or actual
investor, acquiror, merger partner, or other financial or commercial partner for
the sole purpose of evaluating an actual or potential investment, acquisition or
other business relationship; provided that in each case, the disclosees are
bound by written obligations of confidentiality and non-use having a minimum
term of five years; or

(d) such disclosure is reasonably necessary to comply with applicable Laws,
including regulations promulgated by applicable security exchanges, court order,
administrative subpoena or other order.

Notwithstanding the foregoing, in the event a Party is required to make a
disclosure of the other Party’s Confidential Information pursuant to
Section 11.2(a) or 11.2(d), such Party shall promptly notify the other Party of
such required disclosure and, upon the other Party’s request, shall use
reasonable efforts to obtain, or to assist the other Party in obtaining, a
protective order preventing or limiting the required disclosure.

11.3 Prior Confidentiality Agreements. The First Confidentiality Agreement and
the Second Confidentiality Agreement remain in full force and effect and are not
superseded by this Agreement. All Information disclosed by a Party or its
Affiliate to the other Party or its Affiliate pursuant to the First
Confidentiality Agreement or the Second Confidentiality Agreement shall be
deemed to be such Party’s Confidential Information disclosed hereunder and the
other Party and its Affiliates and disclosees shall have the confidentiality,
non-use and non-disclosure obligations set forth in this Article 11. In the
event that any such obligations conflict with the obligations set forth in the
First Confidentiality Agreement or the Second Confidentiality Agreement, then
the other Party and its Affiliates and disclosees shall comply with the
obligations set forth in this Article 11.

11.4 Return of Confidential Information. Except as otherwise set forth in this
Agreement, upon termination of this Agreement, the receiving Party will promptly
return all of the disclosing Party’s Confidential Information, including all
reproductions and copies thereof in any medium, except that the receiving Party
may retain one copy for its legal files.

11.5 Unauthorized Use. If either Party becomes aware or has Knowledge of any
unauthorized use or disclosure of the other Party’s Confidential Information, it
will promptly notify the other Party of such unauthorized use or disclosure.

11.6 Exclusive Property. All Confidential Information is the sole and exclusive
property of the disclosing Party and the permitted use thereof by the receiving
Party for purposes of its performance hereunder will not be deemed a license or
other right of the receiving Party to use any such Confidential Information for
any other purpose.

11.7 Terms of Agreement. The Parties agree that the material terms of this
Agreement are the Confidential Information of both Parties.

 

35



--------------------------------------------------------------------------------

12. DISPUTE RESOLUTION.

12.1 Arbitration. In the event of any disputes, controversies or differences
which may arise between the Parties (except for disputes arising from the JMC,
which shall be handled pursuant to Section 12.2 and only handled pursuant to
this Section 12.1 as provided in Section 12.2), out of or in relation to or in
connection with this Agreement, including any alleged failure to perform, or
breach, of this Agreement, or any issue relating to the interpretation or
application of this Agreement, then upon the request of either Party, the
Parties agree to meet and discuss in good faith a possible resolution thereof,
which good faith efforts shall include at least one in-person meeting between
the Executive Officers of each Party. If the matter is not resolved within [***]
following the request for discussions, either Party may then invoke arbitration
under this Section 12.1. Any dispute, controversy or claim arising out of or
relating to the validity, construction, interpretation, enforceability, breach,
performance, application or termination of this Agreement that is not resolved
pursuant to Section 12.2 or by the Parties meeting in good faith to resolve such
dispute, controversy or claim as outlined above, shall be settled by binding
arbitration administered by JAMS pursuant to its Comprehensive Arbitration Rules
and Procedures then in effect (the “JAMS Rules”), except as otherwise provided
herein. The arbitration will be conducted in New York, New York and the Parties
consent to the personal and subject matter jurisdiction of the state and federal
courts in New York, New York, for any case arising out of or otherwise related
to this arbitration, its conduct and its enforcement. Any situation not
expressly covered by this Agreement shall be decided in accordance with the JAMS
Rules.

12.2 Referred from JMC. With respect to disputes arising from matters delegated
or referred to the JMC pursuant to the terms of this Agreement, such dispute
shall be automatically referred to the JPC. If the JPC fails to reach unanimous
agreement on such matter within [***], then either Party may, by written notice
to the other Party, have such dispute referred to each Party’s Executive
Officers for attempted resolution by good faith negotiations within [***] after
such notice is received. If the Executive Officers of the Parties are not able
to resolve a dispute within the [***] period described above, then the Executive
Officers of Allos will have the unilateral right to cast the deciding vote for
the JMC as provided in Section 12.2(a):

(a) Allos Decisions. Solely with respect to Bulk Product or API supplied by or
on behalf of Allos, the Executive Officers of Allos shall have the right to make
the final decision with respect to any decision regarding manufacture of the
Bulk Product or API (including matters related to CMC, process development,
scale up, or regulatory matters or aspects related to manufacture of the Bulk
Product), except where MMCO reasonably believes either that such decision is
substantially likely to cause a material adverse impact on the regulatory status
or the commercial sales of the Bulk Product in the Licensed Territory and would
not have a similar effect in the Allos Territory or that such decision poses a
substantial and unwarranted safety risk.

If the Executive Officers of Allos do not have the right to cast the deciding
vote for the JMC pursuant to this Section 12.2, then either Party may submit the
dispute for resolution pursuant to Section 12.1.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

36



--------------------------------------------------------------------------------

12.3 Equitable Relief. Notwithstanding Sections 12.1 and 12.2, each Party
acknowledges that its breach of Article 11 of this Agreement may cause
irreparable harm to the other Party, which cannot be reasonably or adequately
compensated by damages in an action at law. By reason thereof, each Party agrees
that the other Party shall be entitled, in addition to any other remedies it may
have under this Agreement or otherwise, to seek preliminary and permanent
injunctive and other equitable relief from any state or federal court of
competent jurisdiction in New York, New York to prevent or curtail any actual or
threatened breach of Article 11 that is reasonably likely to cause it
irreparable harm. In addition, notwithstanding Sections 12.1 and 12.2, to the
fullest extent provided by Law, either Party may bring an action in any court of
competent jurisdiction for injunctive relief (or any other provisional remedy)
to protect a Party’s rights or enforce a Party’s obligations under this
Agreement pending final resolution of any claims related thereto pursuant to the
dispute resolution procedure set forth in Sections 12.1 and 12.2.

13. INDEPENDENT CONTRACTOR. Each Party shall act solely as an independent
contractor, and nothing in this Agreement shall be construed to give either
Party the power or authority to act for, bind, or commit the other Party in any
way. Nothing herein shall be construed to create the relationship of partners,
principal and agent, or joint-venture partners between the Parties.

14. MISCELLANEOUS.

14.1 Force Majeure. Both Parties shall be excused from the performance of their
obligations under this Agreement to the extent that such performance is
prevented by force majeure and the non-performing Party promptly provides notice
of the prevention to the other Party. Such excuse shall continue for so long as
the condition constituting force majeure continues and the non-performing Party
takes reasonable efforts to remove the condition. For purposes of this
Agreement, force majeure shall include conditions beyond the control of the
Parties, including an act of God, war, civil commotion, terrorist act, epidemic,
failure or default of public utilities or common carriers, destruction of
production facilities or materials by fire, earthquake, storm or like
catastrophe, and failure of plant or machinery (provided that such failure could
not have been prevented by the exercise of skill, diligence, and prudence that
would be reasonably and ordinarily expected from a skilled and experienced
person engaged in the same type of undertaking under the same or similar
circumstances). If a force majeure persists for more than 90 days, then the
Parties will discuss in good faith the modification of the Parties’ obligations
under this Agreement in order to mitigate the delays caused by such force
majeure.

14.2 Assignment. Neither Party may assign or transfer this Agreement or any
rights or obligations hereunder without the prior written consent of the other
Party, except that a Party may make such an assignment without the other Party’s
consent to its Affiliates or to a Third Party successor to substantially all of
the business of such Party to which this Agreement relates (such Third Party, an
“Acquiror”), whether in a merger, sale of stock, sale of assets or other
transaction. Any successor or assignee of rights and/or obligations permitted
hereunder shall, in writing to the other Party, expressly assume performance of
such rights and/or obligations. Unless to an Affiliate, any assignment or
transfer of this Agreement must be done together with an assignment or transfer
of the License Agreement. Any permitted assignment shall be binding on the
successors of the assigning Party. Any assignment or attempted assignment by
either Party in violation of the terms of this Section 14.2 shall be null, void
and of no legal effect.

 

37



--------------------------------------------------------------------------------

14.3 Governing Law. This Agreement and all disputes arising out of or related to
this Agreement or any breach hereof shall be governed by and construed under the
laws of the State of New York, without giving effect to any choice of law
principles that would require the application of the laws of a different state.

14.4 Notices. Any notice required or permitted to be given under this Agreement
shall be in writing, shall specifically refer to this Agreement, and shall be
addressed to the appropriate Party at the address specified below or such other
address as may be specified by such Party in writing in accordance with this
Section 14.4, and shall be deemed to have been given for all purposes (a) when
received, if hand-delivered or sent by confirmed facsimile or a reputable
courier service, or (b) five business days after mailing, if mailed by first
class certified or registered airmail, postage prepaid, return receipt
requested.

If to Allos:

Allos Therapeutics, Inc.

11080 Circle Point Road,

Suite 430

Westminster, Colorado 80020

Attn: President and Secretary

Fax: (303) 426-4731

With copies to (which shall not constitute notice):

Allos Therapeutics, Inc.

11080 Circle Point Road,

Suite 430

Westminster, Colorado 80020

Attn: Legal Department

Fax: (303) 426-4731

Stradling Yocca Carlson & Rauth

660 Newport Center Drive, Suite 1600

Newport Beach, CA 92660

Attn: Shivbir S. Grewal

Fax: (949) 823-5119

If to MMCO:

Mundipharma Medical Company

14 Par-la-Ville Road

P.O. Box HM 2332

Hamilton HM JX, Bermuda

Attn: Douglas Docherty, General Manager

Fax: (441) 292-1472

 

38



--------------------------------------------------------------------------------

With copies to (which shall not constitute notice):

Chadbourne & Parke LLP

30 Rockefeller Plaza

New York, NY 10112

Attention: Stuart D. Baker

Fax: (212) 489-7130

or to such other fax number and address as such Party receiving such notice will
have communicated to the other Party hereto by notice given as aforesaid.

14.5 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Each Party may execute this Agreement by
facsimile transmission or in Adobe™ Portable Document Format (PDF) sent by
electronic mail. In addition, facsimile or PDF signatures of authorized
signatories of any Party will be deemed to be original signatures and will be
valid and binding, and delivery of a facsimile or PDF signature by any Party
will constitute due execution and delivery of this Agreement.

14.6 Entire Agreement; Amendment. This Agreement, as amended and restated as of
the Amendment Effective Date, including the Exhibits hereto, together with the
License Agreement, the Consent, the Technical Agreement and the
Pharmacovigilance Agreements, sets forth the complete, final and exclusive
agreement and all the covenants, promises, agreements, warranties,
representations, conditions and understandings between the Parties hereto with
respect to the subject matter hereof and supersedes, as of the Amendment
Effective Date, all prior and contemporaneous agreements and understandings
between the Parties with respect to the subject matter hereof. There are no
covenants, promises, agreements, warranties, representations, conditions or
understandings, either oral or written, between the Parties with respect to the
subject matter of this Agreement other than as are set forth in this Agreement,
the License Agreement, the Technical Agreement or the Pharmacovigilance
Agreements. No subsequent alteration, amendment, change or addition to this
Agreement shall be binding upon the Parties unless reduced to writing and signed
by an authorized officer of each Party.

14.7 Survival. Termination or expiration of this Agreement shall not affect
rights or obligations of the Parties under this Agreement that have accrued
prior to the date of termination or expiration. Notwithstanding anything to the
contrary contained in this Agreement, the provisions of those Sections which by
their nature are meant to survive termination will survive any expiration or
termination of this Agreement.

14.8 Further Actions. Each Party agrees to execute, acknowledge and deliver such
further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

 

39



--------------------------------------------------------------------------------

14.9 Severability. If any one or more of the provisions of this Agreement is
held to be invalid or unenforceable by any court of competent jurisdiction from
which no appeal can be or is taken, the provision shall be considered severed
from this Agreement and shall not serve to invalidate any remaining provisions
hereof. The Parties shall make a good faith effort to replace any invalid or
unenforceable provision with a valid and enforceable one such that the
objectives contemplated by the Parties when entering this Agreement may be
realized.

14.10 No Waiver. Any delay in enforcing a Party’s rights under this Agreement or
any waiver as to a particular default or other matter shall not constitute a
waiver of such Party’s rights to the future enforcement of its rights under this
Agreement, except with respect to an express written and signed waiver relating
to a particular matter for a particular period of time.

14.11 Expenses. Each of the Parties will bear its own direct and indirect
expenses incurred in connection with the negotiation and preparation of this
Agreement and, except as set forth in this Agreement, the performance of the
obligations contemplated hereby and thereby.

14.12 Currency. All payment amounts set forth herein, and all obligations of
Allos and MMCO relating to the payment or receipt of money, are expressed in and
will be paid in Euros by wire transfer of immediately available funds into an
account designated by Allos.

14.13 Performance by Affiliates. Each Party may discharge any obligations and
exercise any right hereunder through any of its Affiliates. Each Party hereby
guarantees the performance by its Affiliates of such Party’s obligations under
this Agreement, and shall cause its Affiliates to comply with the provisions of
this Agreement in connection with such performance. Any breach by a Party’s
Affiliate of any of such Party’s obligations under this Agreement shall be
deemed a breach by such Party, and the other Party may proceed directly against
such Party without any obligation to first proceed against such Party’s
Affiliate.

[remainder of this page intentionally left blank]

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Amended and Restated
Supply Agreement to be executed by their duly authorized representatives as of
the Amendment Effective Date.

 

MUNDIPHARMA MEDICAL COMPANY

By:

 

/s/ Douglas Docherty

 

Name: Douglas Docherty

 

Title: General Manager

ALLOS THERAPEUTICS, INC.

By:

 

/s/ Abraham N. Oler

 

Name: Abraham N. Oler

 

Title: President and Secretary



--------------------------------------------------------------------------------

EXHIBIT A

BULK PRODUCT SPECIFICATIONS AND API SPECIFICATIONS

Bulk Product Specification

[***]

API Specification

[***]

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 



--------------------------------------------------------------------------------

EXHIBIT B

TECHNICAL AGREEMENT

[***]

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 



--------------------------------------------------------------------------------

EXHIBIT C

SPREADSHEET WITH SAMPLE CALCULATION OF BULK PRODUCT ACTUAL

DIRECT COST OR BULK PRODUCT ANTICIPATED DIRECT COST

SAMPLE CALCULATION OF ANTICIPATED OR ACTUAL BULK PRODUCT TRANSFER PRICE (ALL
FIGURES ILLUSTRATIVE)

 

     Estimated  

Total vials actually or anticipated to be made and available for commercial or
clinical supply

  

[***]

     [***]   

[***]

     [***]   

[***]

     [***]      

 

 

 

Total Units

     [***]      

 

 

 

Other Direct Costs

  

[***]

   $ [***]   

[***]

   $ [***]   

[***]

   $ [***]      

 

 

 

Total Other Direct

   $ [***]      

 

 

 

Other direct per unit

   $ [***]      

 

 

 

[***] Direct (Purchased) Cost per Actually or Anticipated to be Made and
Available Unit

  

[***]

   $ [***]   

[***]

   $ [***]   

[***]

   $ [***]   

- Total Direct Cost / [***]

   $ [***]   

[***] Direct (Purchased) Cost per Actually or Anticipated to be Made and
Available Unit

  

[***]

   $ [***]   

[***]

   $ [***]   

[***]

   $ [***]   

- Total Direct Cost / [***]

   $ [***]   

Assumes all units shipped are billed upon shipment terms [***]

  

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 